Case 19-40481-JDP               Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04                          Desc Main
                                            Document      Page 1 of 44




                              CHAPTER 11 MONTHLY OPERATING REPORT

Case No.                  19-40481                                            Report Month/Year June 2019
                                                                                                    --------
Debtor                Ryan Hinton Inc



This report is due 21 days after the end of the month. Debtor must attach each of the required forms or documents unless the
U.S. Trustee has waived the requirement. The report must be filed with the Court.



The debtor has provided the following with this monthly operating report:                                Yes          No


UST-2A        Comparative Balance Sheet                                                                   X           D

UST-28        Comparative Income Statement                                                                X           D

UST-2C        Cash Receipts and Disbursements Statement                                                   X           D

              UST-2C Continuation Sheet for Each Account                                                  X           D
              Detailed List of Receipts and Disbursements for Each Account                                X           D
              Bank Statement for Each Account                                                             X           D
              Bant< Reconciliation for Each Account                                                       X           D

UST-2D        Supplemental Information                                                                    X           D



I declare under penalty of perjury that this Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.


      Date:    J., ;} 3 - :Jo /q                                   Name:       j< Vitt'-' //; ~ TC/J'-"'
                                                              Signat~re:      :-3: ,  Af_;;f;;:.___
                                                                     Title:   .Pc~ s , cP~w T




United States Trustee-District of Idaho                                                                               UST-2
                                                                                                               December 2017
    Case 19-40481-JDP                        Doc 72        Filed 07/24/19 Entered 07/24/19 17:09:04                              Desc Main
                                                          Document      Page 2 of 44



                         CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE BALANCE SHEET

Case No.                          19-40481                                          Report Month/Year         June 2019
Debtor                         Ryan Hinton Inc


                                                                                       Current                        Petition
ASSETS                                                                                 Month                           Date
Current Assets:
     Cash                                                                     $ $         486,138.16          $               8,569.82
     Accounts Receivable                                                        $       1,785,490.49          $           1,117,985.71
     Receivable from Officers, Employees, Affiliates                            $             616.26          $                 429.92
     Inventory                                                                  $                -            $                    -
     Other Current Assets :(List)     Reloadable Driver Cards                   $           5,797.43          $              15,785.39


      Total Current Assets                                                      $       2,278,042.34          $           1,142,770.84

Fixed Assets:
     Land
     Building
     Equipment, Furniture and Fixtures                                          $       4,330,059.31          $           4,330,059.31

      Total Fixed Assets                                                        $       4,330,059.31          $           4,330,059.31
        Less: Accumulated Depreciation                                        ( $       1,284,999.80          $           1,284,999.80 )
      Net Fixed Assets                                                          $       3,045,059.51          $           3,045,059.51

      Other Assets (List):                   Stockholder                        $         957,067.51          $            957,067.51
                                             NR - High Mountain Oil Service     $         120,493.04          $            120,493.04
                                             NR High Desert Logistics Inc       $          (5,164.76)         $             (5,164.76)
                                             H & P, LLC                         $         225,038.68          $            225,038.68

      TOTAL ASSETS                                                            $ $       6,620,536.32      $ $             5,485,264.82

LIABILITIES
    Post-petition Trade Accounts Payable                                      $ $           7,995.33      $
    Post-petition Accrued Profesional Fees                                      $          42,309.90
    Post-petition Taxes Payable
    Post-petition Notes Payable
    Other Post-petition Payables (List):
                                             Hay Purchase Deposits              $         502,094.76

      Total Post Petition Liabilities                                           $         552,399.99          $                    -

Pre Petition Liabilities:
     Secured Debt                                                               $       2,232,393.04          $           2,241,274.98
     Priority Debt                                                              $         489,012.31          $             480,164.39
     Unsecured Debt                                                             $       1,742,898.87          $           1,229,807.23

      Total Pre Petition Liabilities                                            $       4,464,304.22          $           3,951,246.60

      TOTAL LIABILITIES                                                         $       5,016,704.21          $           3,951,246.60

OWNERS' EQUITY
      Owner's/Stockholder's Equity                                              $         (80,103.00)         $             (80,103.00)
      Retained Earnings - Prepetition                                           $       1,614,121.22          $           1,614,121.22
      Retained Earnings - Post-petition                                         $         112,123.79

      TOTAL OWNERS' EQUITY                                                      $       1,646,142.01          $           1,534,018.22

      TOTAL LIABILITIES AND OWNERS' EQUITY                                    $ $       6,662,846.22      $ $             5,485,264.82

Explain any significant changes on Form UST-2D, Supplemental Information

                                                                               $            (42,309.90)       $                    -



United States Trustee-District of Idaho                                                                                                      UST-2A
                                                                                                                                       December 2017
   Case 19-40481-JDP               Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04    Desc Main
                                            Document      Page 3 of 44



          CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE INCOME STATEMENT

Case No.               19-40481                                   Report Month/Year     June 2019
Debtor               Ryan Hinton Inc


                                                                       Current              Total
                                                                        Month            Post-Petition
GROSS SALES/REVENUE                                                $ $ 311,778.16     $ $ 311,778.16
Less: Discounts, Returns and Allowances
Net Sales/Revenue                                                     $ 311,778.16      $ 311,778.16

Cost of Sales:
Beginning Inventory                            $             0
Add: Purchases                                      44,686.05
Less: Ending Inventory                         (             0)
Cost of Goods Sold                                                    $   44,686.05     $    44,686.05

GROSS PROFIT                                                       $ $ 267,092.11     $ $ 267,092.11

Operating Expenses:
Officers' Salaries                                                    $        -        $        -
Other Salaries      Total Payroll                                     $ 109,163.60      $ 109,163.60
Employee Benefits/Payroll Taxes                                       $ 11,750.31       $ 11,750.31
Insurance                                                             $ 49,746.29       $ 49,746.29
Rent and Lease Payments                                               $ 22,112.62       $ 22,112.62
Other (list):       Repairs & Maintenance & Supplies & fees           $ 48,822.19       $ 48,822.19
                    Truck Expense (includes Fuel)                     $ 107,994.90      $ 107,994.90

Total Operating Expenses                                              $ 349,589.91      $ 349,589.91

OPERATING INCOME (LOSS)                                            $ $ (82,497.80)    $ $ (82,497.80)

Add: Other Income                                                     $ 194,026.00      $ 194,026.00
Less: Interest Expense                                                $    (284.26)     $    (284.26)
Less: Professional Fees and Other Reorganization Expenses             $    (504.50)     $    (504.50)
Other Adjustments to Income (explain)
Gain (Loss) on Sale of Assets                                         $    1,384.35     $     1,384.35

NET INCOME (LOSS) BEFORE TAXES                                     $ $ 112,123.79     $ $ 112,123.79

Income Tax Expense (Benefit)

NET INCOME (LOSS)                                                  $ $ 112,123.79     $ $ 112,123.79




United States Trustee-District of Idaho                                                           UST-2B
                                                                                            December 2017
   Case 19-40481-JDP                Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04       Desc Main
                                             Document      Page 4 of 44



                                  CHAPTER 11 MONTHLY OPERATING REPORT -
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT

Case No.                 19-40481                                   Report Month/Year       June 2019
Debtor               Ryan Hinton Inc


                                                                           Current              Total
SUMMARY                                                                    Month             Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)           $ $     8,569.82      $ $     8,569.82

Total cash receipts                                                     $ 917,211.00         $ 917,211.00
(from UST-2C continuation sheets)

Total cash disbursements                                                $ 439,642.66         $ 439,642.66
from (UST-2C continuation sheets)

Net cash flow                                                        $ $ 477,568.34          $ 477,568.34
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)               $ $ 486,138.16        $ $ 486,138.16

Attach a UST-2C continuation sheet for each bank account and for any petty cash account.




                                                                                                       UST-2C
United States Trustee-District of Idaho                                                          December 2017
   Case 19-40481-JDP               Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                Desc Main
                                            Document      Page 5 of 44




                         CHAPTER 11 MONTHLY OPERATING REPORT -
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.               19-40481                                         Report Month/Year          June 2019
Debtor               Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Key Bank Checking
Account number:                         7550


Beginning cash balance, per Debtor's books                               $               -

Add:          Transfers in from other estate bank accounts
              Cash receipts deposited to this account                           198,344.20

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account                                  188,936.59

Adjustments, if any (explain)

Net cash flow                                                            $        9,407.61
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $        9,407.61
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

           ● Detailed list of receipts and disbursements                                               X       ❏
           ● Bank statement                                                                            X       ❏
           ● Bank reconcilation                                                                        X       ❏




                                                                                                               UST-2C
                                                                                                    Continuation Sheet
United States Trustee-District of Idaho                                                               December 2017
        Case 19-40481-JDP               Doc 72        Filed 07/24/19 Entered 07/24/19 17:09:04                      Desc Main
                                                     Document      Page 6 of 44
                                                          Ryan Hinton, Inc.                                             7/23/2019 4:41 PM
Register: 1000 · Key Bank - Checking
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                     Account                     Memo                  Payment C      Deposit      Balance


05/29/2019                                         1499 · Undeposited Fu...    Deposit                        X     1,154.25     2,294.25
05/31/2019                                         -split-                     Deposit                        X     6,502.40     8,796.65
05/31/2019 Online        PacificSource Health...   2000 · A/P                                         7,193.00 X                 1,603.65
06/01/2019                                         -split-                     Deposit                        X    11,117.49    12,721.14
06/04/2019                                         -split-                     Deposit                        X    19,560.82    32,281.96
06/04/2019 0996          Ryan Hinton Inc           1004 · Mountain Amer...     Transfer              20,000.00 X                12,281.96
06/05/2019                                         -split-                     Deposit                        X     1,933.00    14,214.96
06/05/2019 A0998         Ryan Hinton Inc           1000.2 · Key Bank - C...                                   X      500.00     14,714.96
06/05/2019 0997          Centennial Square         2000 · A/P                                         1,554.93 X                13,160.03
06/06/2019                                         -split-                     Deposit                        X     1,574.06    14,734.09
06/07/2019                                         -split-                     Deposit                        X     4,013.37    18,747.46
06/07/2019 998           Mountain America B...     1004 · Mountain Amer...                 1076      13,000.00 X                 5,747.46
06/07/2019 15004         Voshell, Charles          -split-                                             957.49 X                  4,789.97
06/08/2019 15000         Ryan Hinton Inc           1004 · Mountain Amer...     Transfer               3,000.00 X                 1,789.97
06/08/2019 15003         Idaho Power               2000 · A/P                                          363.36 X                  1,426.61
06/09/2019 15005         Mustard Seed Financ... 7130 · Insurance:RHI ...                             34,855.40 X               -33,428.79
06/10/2019                                         -split-                     Deposit                        X     3,580.00   -29,848.79
06/10/2019 15001         DL Evans Bank             2600 · N/P DL Evans *... Truck 33 206...          1,380.00 X                -31,228.79
06/11/2019                                         -split-                     Deposit                        X    11,816.62   -19,412.17
06/11/2019 15002         Mountain America B...     1004 · Mountain Amer...                 1076      10,000.00 X               -29,412.17
06/12/2019                                         -split-                     Deposit                        X    10,211.77   -19,200.40
06/12/2019               Key Bank                  7138 · Office:Office S...                           159.58 X                -19,359.98
06/13/2019                                         -split-                     Deposit                        X     5,388.39   -13,971.59
06/14/2019                                         -split-                     Deposit                        X     2,123.33   -11,848.26
06/14/2019                                         1499 · Undeposited Fu...    Deposit                        X    15,643.36     3,795.10
06/14/2019               e Benefits Admin          -split-                                              27.00 X                  3,768.10
06/15/2019                                         -split-                     Deposit                        X     3,917.50     7,685.60
06/15/2019 15007         Verizon Wireless          2000 · A/P                             93-00...    1,759.47 X                 5,926.13
06/17/2019                                         -split-                     Deposit                        X     6,181.40    12,107.53
06/17/2019 15006         Mountain America B...     1004 · Mountain Amer...     Transfer               4,000.00 X                 8,107.53
06/17/2019 15008         Harvey's Office Plus      2000 · A/P                  3810-01                  53.58 X                  8,053.95
06/17/2019 15009         Integrated Technolog... 2000 · A/P                                             20.00 X                  8,033.95
06/17/2019 15010         Mt. Olympus               2000 · A/P                                           15.62 X                  8,018.33
06/18/2019                                         -split-                     Deposit                        X     4,042.92    12,061.25
06/19/2019                                         -split-                     Deposit                        X      456.90     12,518.15
06/19/2019 Transfer      Ryan Hinton Inc           1000.2 · Key Bank - C...                           2,050.00 X                10,468.15
06/19/2019 15011         Mountain America B...     1004 · Mountain Amer...                 1076       5,000.00 X                 5,468.15
06/19/2019 A254164       Key Bank                  7138 · Office:Office S...   ordered checks           83.84 X                  5,384.31
06/20/2019                                         -split-                     Deposit                        X     3,846.84     9,231.15
06/20/2019                                         -split-                     Deposit                        X     6,842.57    16,073.72
                                                                     Page 1
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                     Desc Main
                                                    Document      Page 7 of 44
                                                         Ryan Hinton, Inc.                                            7/23/2019 4:41 PM
Register: 1000 · Key Bank - Checking
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                    Account                     Memo                  Payment C     Deposit      Balance


06/21/2019                                        -split-                     Deposit                       X     3,835.69    19,909.41
06/21/2019 15027         Voshell, Charles         7000 · Wages Salaries ...   VOID: Payroll                 X                 19,909.41
06/21/2019 15029         Mustard Seed Financ... 7130 · Insurance:RHI ...                            1,810.00 X                18,099.41
06/21/2019 15030         Ryan Hinton Inc          1004 · Mountain Amer...     Transfer              5,000.00 *                13,099.41
06/21/2019 A062119       KSL Jobs                 7100 · Advertising                                  75.00 X                 13,024.41
06/21/2019 A254165       Key Bank                 7185 · Bank Charges         Overdraft               66.00 X                 12,958.41
06/21/2019 15012         Alvarado-Varela, Ad...   -split-                                           1,345.04 X                11,613.37
06/21/2019 15013         Fish, Michael J          -split-                                           2,087.65 X                 9,525.72
06/21/2019 15014         Gilly, Rod L             -split-                                           1,340.24 X                 8,185.48
06/21/2019 15015         Hancock, Rhonda M        -split-                                           1,119.84 X                 7,065.64
06/21/2019 15016         Hill, Sabrina S          -split-                                           1,050.60 X                 6,015.04
06/21/2019 15017         Hinton, Jennie L         -split-                                            571.87 X                  5,443.17
06/21/2019 15018         Hinton, Travis J         -split-                                            807.36 X                  4,635.81
06/21/2019 15019         Hurley, Lori K           -split-                                           1,161.85 X                 3,473.96
06/21/2019 15020         Keller, Kris J           -split-                                           1,768.13 X                 1,705.83
06/21/2019 15021         Marlow, Anthony L        -split-                                           1,974.41 X                  -268.58
06/21/2019 15022         Montano, Carlos A        -split-                                           1,781.50 X                -2,050.08
06/21/2019 15023         Perry, Justin S          -split-                                           1,714.64 X                -3,764.72
06/21/2019 15024         Quirk, Lawrence K        -split-                                           1,490.03 X                -5,254.75
06/21/2019 15025         Schoolcraft, Scott T     -split-                                           2,096.80 X                -7,351.55
06/21/2019 15026         Thomas, Joe P            -split-                                            833.70 X                 -8,185.25
06/21/2019 15028         Zeller, Travis D         -split-                                           1,144.34 X                -9,329.59
06/24/2019 A254166       Key Bank                 7185 · Bank Charges         2 Return item f...     115.50 X                 -9,445.09
06/25/2019                                        -split-                     Deposit                       X     3,531.50    -5,913.59
06/25/2019                                        1499 · Undeposited Fu...    Deposit                       X    24,019.52    18,105.93
06/25/2019 15045         BB &T Mortgage           2000 · A/P                           3348         2,964.92 *                15,141.01
06/25/2019 A254166       Key Bank                 7185 · Bank Charges         2 Return item f...     115.50 X                 15,025.51
06/25/2019 A511461       Key Bank                 7185 · Bank Charges         Stop payment fee        34.00 X                 14,991.51
06/25/2019 A511462       Dat Solutions            -split-                                            249.00 *                 14,742.51
06/26/2019                                        -split-                     Deposit                       X     8,614.31    23,356.82
06/26/2019 15032         Safety & Compliance... 7138 · Office:Trainings...                           715.00 *                 22,641.82
06/26/2019 15033         Cable One                2000 · A/P                        1474             139.93 *                 22,501.89
06/26/2019 15034         Idaho Power              2000 · A/P                  hansen lot              15.07 *                 22,486.82
06/26/2019 15035         Jack's Tire & Oil        2000 · A/P                                         955.97 *                 21,530.85
06/26/2019 15036         Minert & Associates      2000 · A/P                                         207.00 *                 21,323.85
06/26/2019 15038         Tony's 2T Auto Inc       2000 · A/P                                         253.75 *                 21,070.10
06/26/2019 15039         Verizon Wireless         2000 · A/P                             93-00...    820.42 *                 20,249.68
06/26/2019 15040         Western Waste Servi...   2000 · A/P                  036925                 279.00 *                 19,970.68
06/26/2019 A511463       Key Bank                 7185 · Bank Charges         Stop Payment fee        34.00 X                 19,936.68
06/26/2019 A511464       National Motor Freig... 7105 · Dues and Subsc...                             73.00 X                 19,863.68
                                                                    Page 2
        Case 19-40481-JDP                Doc 72        Filed 07/24/19 Entered 07/24/19 17:09:04                     Desc Main
                                                      Document      Page 8 of 44
                                                           Ryan Hinton, Inc.                                            7/23/2019 4:41 PM
Register: 1000 · Key Bank - Checking
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                      Account                     Memo                 Payment C      Deposit      Balance


06/26/2019 A5458744      Key Bank                   7185 · Bank Charges         Cashiers check ...       8.00 X                 19,855.68
06/26/2019 15031         Voshell, Charles           -split-                                            818.24 X                 19,037.44
06/27/2019                                          -split-                     Deposit                        X    3,101.00    22,138.44
06/27/2019 A15033        Department of the Tr...    -split-                            3265           8,979.64 X                13,158.80
06/27/2019 15041         Kansas City Life Ins...    2160 · Dental - Emplo...    June & July            824.50 *                 12,334.30
06/27/2019 15042         LifeMap                    -split-                                            571.00 *                 11,763.30
06/27/2019 15043         PacificSource Health...    -split-                     G0040034              9,551.00 *                 2,212.30
06/27/2019 A115434       Mustard Seed Financ... 7185 · Bank Charges             NSF Fee                 23.00 X                  2,189.30
06/27/2019 A115435       UPS                        7139 · Postage and Del... 562EA6                    74.65 X                  2,114.65
06/27/2019 A115436       Title Financial Speci...   7350 · Rent:Shop                          5236    1,913.91 X                  200.74
06/27/2019 A115437       Key Bank                   7185 · Bank Charges         Cashiers check ...       8.00 X                   192.74
06/28/2019                                          -split-                     Deposit                        X    7,038.39     7,231.13
06/28/2019                                          1499 · Undeposited Fu...    Deposit                        X   23,432.60    30,663.73
06/28/2019 Transfer      Simplot Livestock C...     1000.2 · Key Bank - C...    Freight Income...             X     2,110.60    32,774.33
06/28/2019 Transfer      Simplot Livestock C...     1000.2 · Key Bank - C...    Freight Income...             X     1,113.60    33,887.93
06/28/2019 15044         Penske Truck Leasing       7350 · Rent:Truck Rent      Deposit on 3 Tr...   15,000.00 *                18,887.93
06/28/2019 A62819        WCF Insurance              2000 · A/P                                        9,480.32 *                 9,407.61




                                                                       Page 3
             Case 19-40481-JDP          Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04           Desc Main
                                                 Document      Page 9 of 44
      2:39 PM                                         Ryan Hinton, Inc.
      07/02/19                                 Reconciliation Summary
~.-----------------.......------------------
                                    1000 · Key Bank- Checking, Period Ending 06/30/2019

                                                                                Jun 30, 19
                      Beginning Balance                                                        8,796.65
                           Cleared Transactions
                              Checks and Payments - 51 items              -141,909.71
                              Deposits and Credits - 28 items              189,547.55
                           Total Cleared Transactions                             47,637.84
                      Cleared Balance                                                         56,434.49

                           Uncleared Transactions
                             Checks and Payments - 14 items                -29,061.96
                           Total Uncleared Transactions                          -29,061.96
                      Register Balance as of 06/30/2019                                       27,372.53

                           New Transactions
                             Checks and Payments - 5 items                 -22,836.40
                             Deposits and Credits - 3 items                 22,530.67
                           Total New Transactions                                   -305.73
                      Ending Balance                                                          27,066.80




.-~




                                                                                                                 Page1
           Case 19-40481-JDP                 Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                                         Document     Page 10 of 44
    2:40 PM                                                   Ryan Hinton, Inc.
    07/02/19                                               Reconciliation Detail
                                           1000 • Key Bank- Checking, Period Ending 06/30/2019
~
                      Type                Date          Num                Name               Cir   Amount          Balance
               Beginning Balance                                                                                         8,796.65
                       Cleared Transactions
                          Checks and Payments - 51 items
               Bill Pmt -Check        05/31/2019      Online      PacificSource Healt...      X        -7,193.00        -7,193.00
               Check                  06/04/2019      0996        Ryan Hinton Inc             X       -20,000.00       -27,193.00
               Bill Pmt -Check        06/05/2019      0997        Centennial Square           X        -1,554.93       -28,747.93
               Check                  06/07/2019      998         Mountain America B...       X       -13,000.00       -41,747.93
               Paycheck               06/07/2019      15004       Voshell, Charles            X          -957.49      -42,705.42
               Check                  06/08/2019      15000       Ryan Hinton Inc             X        -3,000.00       -45,705.42
               Bill Pmt -Check        06/08/2019      15003       Idaho Power                 X          -363.36       -46,068.78
               Check                  06/09/2019      15005       Mustard Seed Finan ...      X       -34,855.40      -80,924.18
               Check                  06/10/2019      15001       DL Evans Bank               X        -1,380.00      -82,304.18
               Check                  06/11/2019      15002       Mountain America B...       X       -10,000.00      -92,304.18
               Check                  06/12/2019                  Key Bank                    X          -159.58       -92,463.76
               Check                  06/14/2019                  e Benefits Admin            X            -27.00      -92,490.76
               Bill Pmt -Check        06/15/2019      15007       Verizon Wireless            X        -1,759.47       -94,250.23
               Deposit                06/17/2019      15006       Mountain America B...       X        -4,000.00       -98,250.23
               Bill Pmt -Check        06/17/2019      15008       Harvey's Office Plus        X            -53.58      -98,303.81
               Bill Pmt -Check        06/17/2019      15009       Integrated Technolo ...     X            -20.00      -98,323.81
               Bill Pmt -Check        06/17/2019      15010       Mt. Olympus                 X            -15.62      -98,339.43
               Check                  06/19/2019      15011       Mountain America 8 ...      X        -5,000.00     -103,339.43
               Check                  06/19/2019      Transfer    Ryan Hinton Inc             X        -2,050.00     -105,389.43
               Check                  06/19/2019      A2541 ...   Key Bank                    X            -83.84    -105,473.27
               Paycheck               06/21/2019      15025       Schoolcraft, Scott T        X        -2,096.80     -107,570.07
               Paycheck               06/21/2019      15013       Fish, Michael J             X        -2,087.65     -109,657.72
               Paycheck               06/21/2019      15021       Marlow, Anthony L           X        -1,974.41     -111,632.13
               Check                  06/21/2019      15029       Mustard Seed Finan ...      X        -1,810.00     -113,442.13
               Paycheck               06/21/2019      15022       Montano, Carlos A           X        -1,781.50     -115,223.63
               Paycheck               06/21/2019      15020       Keller, Kris J              X        -1,768.13     -116,991.76
               Paycheck               06/21/2019      15023       Perry, Justin S             X        -1,714.64     -118,706.40
               Paycheck               06/21/2019      15024       Quirk, Lawrence K           X        -1,490.03     -120,196.43
               Paycheck               06/21/2019      15012       Alvarado-Varela, Ad ...     X        -1,345.04     -121,541.47
               Paycheck               06/21/2019      15014       Gilly, Rod L                X        -1,340.24     -122,881.71
               Paycheck               06/21/2019      15019       Hurley, Lori K              X        -1, 161.85    -124,043.56
               Paycheck               06/21/2019      15028       Zeller, Travis D            X        -1,144.34     -125,187.90
               Paycheck               06/21/2019      15015       Hancock, Rhonda M           X        -1,119.84     -126,307.74
               Paycheck               06/21/2019      15016       Hill, Sabrina S             X        -1,050.60     -127,358.34
               Paycheck               06/21/2019      15026       Thomas, Joe P               X          -833.70     -128, 192.04
               Paycheck               06/21/2019      15018       Hinton, Travis J            X          -807.36     -128,999.40
               Paycheck               06/21/2019      15017       Hinton, Jennie L            X          -571.87     -129,571.27
               Check                  06/21/2019      A0621 ...   KSLJobs                     X            -75.00    -129,646.27
               Check                  06/21/2019      A2541 ...   Key Bank                    X            -66.00    -129,712.27
               Check                  06/24/2019      A2541 ...   Key Bank                    X          -115.50     -129,827.77
               Check                  06/25/2019      A2541 ...   Key Bank                    X          -115.50     -129,943.27
               Check                  06/25/2019      A5114 ...   Key Bank                    X            -34.00    -129,977.27
               Paycheck               06/26/2019      15031       Voshell, Charles            X          -818.24     -130,795.51
               Check                  06/26/2019      A5114 ...   National Motor Freig ...    X            -73.00    -130,868.51
               Check                  06/26/2019      A5114 ...   Key Bank                    X            -34.00    -130,902.51
               Check                  06/26/2019      A5458 ...   Key Bank                    X             -8.00    -130,910.51
               Liability Check        06/27/2019      A15033      Department of the T...      X        -8,979.64     -139,890.15
               Check                  06/27/2019      A1154 ...   Title Financial Speci ...   X        -1,913.91     -141,804.06
               Check                  06/27/2019      A1154 ...   UPS                         X            -74.65    -141,878.71
               Check                  06/27/2019      A1154 ...   Mustard Seed Finan ...      X            -23.00    -141,901.71
               Check                  06/27/2019      A1154...    Key Bank                    X             -8.00    -141,909.71
                         Total Checks and Payments                                                   -141,909.71      -141,909.71

                         Deposits and Credits - 28 items
               Deposit               06/01/2019                                               X        11,117.49       11,117.49
               Deposit               06/04/2019                                               X        19,560.82       30,678.31
               Check                 06/05/2019        A0998      Ryan Hinton Inc             X           500.00       31,178.31
               Deposit               06/05/2019                                               X         1,933.00       33,111.31
               Deposit               06/06/2019                                               X         1,574.06       34,685.37
~              Deposit               06/07/2019
                                     06/10/2019
                                                                                              X
                                                                                              X
                                                                                                        4,013.37
                                                                                                        3,580.00
                                                                                                                       38,698.74
                                                                                                                       42,278.74
               Deposit
               Deposit               06/11/2019                                               X        11,816.62       54,095.36
               Deposit               06/12/2019                                               X        10,211.77       64,307.13
               Deposit               06/13/2019                                               X         5,388.39       69,695.52

                                                                                                                                    Page1
              Case 19-40481-JDP               Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04              Desc Main
                                                          Document     Page 11 of 44
    2:40 PM                                                    Ryan Hinton, Inc.
    07/02/19                                               Reconciliation Detail
                                            1000 • Key Bank- Checking, Period Ending 06/30/2019
~
                      Type                 Date           Num             Name              Cir   Amount         Balance
               Deposit                06/14/2019                                            X         2,123.33      71,818.85
               Deposit                06/14/2019                                            X        15,643.36      87,462.21
               Deposit                06/15/2019                                            X         3,917.50      91,379.71
               Deposit                06/17/2019                                            X         6,181.40      97,561.11
               Deposit                06/18/2019                                            X         4,042.92     101,604.03
               Deposit                06/19/2019                                            X           456.90     102,060.93
               Deposit                06/20/2019                                            X         3,846.84     105,907.n
               Deposit                06/20/2019                                            X         6,842.57     112,750.34
               Check                  06/21/2019      15027       Voshell, Charles          X             0.00     112,750.34
               Deposit                06/21/2019                                            X         3,835.69     116,586.03
               Deposit                06/25/2019                                            X         3,531.50     120,117.53
               Deposit                06/25/2019                                            X        24,019.52     144,137.05
               Deposit                06/26/2019                                            X         8,614.31     152,751.36
               Deposit                06/27/2019                                            X         3,101.00     155,852.36
               Check                  06/28/2019      Transfer    Simplot Livestock C...    X         1,113.60     156,965.96
               Check                  06/28/2019      Transfer    Simplot Livestock C...    X         2,110.60     159,076.56
               Deposit                06/28/2019                                            X         7,038.39     166,114.95
               Deposit                06/28/2019                                            X        23,432.60     189,547.55

                         Total Deposits and Credits                                                 189,547.55     189,547.55

                     Total Cleared Transactions                                                      47,637.84      47,637.84

               Cleared Balance                                                                       47,637.84      56,434.49

                       Uncleared Transactions
                          Checks and Payments - 14 Items
               Check                  06/21/2019      15030       Ryan Hinton Inc                    -5,000.00       -5,000.00
               Check                  06/25/2019      A5114 ...   Oat Solutions                        -249.00       -5,249.00
               Bill Pmt -Check        06/26/2019      15035       Jack's Tire & Oil                    -955.97       -6,204.97
~              Bill Pmt -Check        06/26/2019      15039       Verizon Wireless                     -820.42       -7,025.39
               Check                  06/26/2019      15032       Safety & Complianc...                -715.00       -7,740.39
               Bill Pmt -Check        06/26/2019      15040       Western Waste Ser...                 -279.00       -8,019.39
               Bill Pmt -Check        06/26/2019      15038       Tony's 2T Auto Inc                   -253.75       -8,273.14
               Bill Pmt -Check        06/26/2019      15036       Minert & Associates                  -207.00       -8,480.14
               Bill Pmt -Check        06/26/2019      15033       Cable One                            -139.93       -8,620.07
               Bill Pmt -Check        06/26/2019      15034       Idaho Power                           -15.07       -8,635.14
               Liability Check        06/27/2019      15043       PacificSource Healt...             -9,551.00      -18,186.14
               Liability Check        06/27/2019      15041       Kansas City Life Ins...              -824.50      -19,010.64
               Liability Check        06/27/2019      15042       LifeMap                              -571.00      -19,581.64
               Check                  06/28/2019      A           WCF Insurance                      -9,480.32      -29,061.96

                         Total Checks and Payments                                                  -29,061.96      -29,061.96

                     Total Uncleared Transactions                                                   -29,061.96      -29,061.96

               Register Balance as of 06/30/2019                                                     18,575.88      27,372.53

                       New Transactions
                          Checks and Payments - 5 Items
               Check                  07/01/2019      15044       Penske Truck Leasing              -15,000.00      -15,000.00
               Check                  07/01/2019     A            KSLJobs                              -225.00      -15,225.00
               Liability Check        07/02/2019     A15044       Department of the T...             -7,465.82      -22,690.82
               Liability Check        07/02/2019     A1504 ...    Department of the T...               -135.58      -22,826.40
               Check                  07/02/2019      A           Craigslist*                           -10.00      -22,836.40

                         Total Checks and Payments                                                  -22,836.40      -22,836.40

                         Deposits and Credits - 3 Items
               Deposit               07/01/2019                                                       9,302.48       9,302.48
               Deposit               07/01/2019                                                      11,843.84      21,146.32
               Deposit               07/02/2019                                                       1,384.35      22,530.67

                         Total Deposits and Credits                                                  22,530.67      22,530.67
                     Total New Transactions                                                            -305.73         -305.73

               Ending Balance                                                                        18,270.15      27,066.80



                                                                                                                                 Page2
   Case 19-40481-JDP            Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                         Document     Page 12 of 44


                       CHAPTER 11 MONTHLY OPERATING REPORT -
             CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             19-40481                                           Report Month/Year          June 2019
Debtor             Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:          Key Bank - Custodial
Account number:                     7658


Beginning cash balance, per Debtor's books                               $              -

Add:        Transfers in from other estate bank accounts
            Cash receipts deposited to this account                            522,630.59

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account                                   56,375.27

Adjustments, if any (explain)

Net cash flow                                                            $     466,255.32
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $     466,255.32
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

          ● Detailed list of receipts and disbursements                                               X        ❏
          ● Bank statement                                                                            X        ❏
          ● Bank reconcilation                                                                        X        ❏
        Case 19-40481-JDP                 Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                     Desc Main
                                                   Document     Page 13 of 44
                                                        Ryan Hinton, Inc.                                            7/23/2019 4:42 PM
Register: 1000.2 · Key Bank - Custodial
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number       Payee                 Account                     Memo                 Payment C        Deposit     Balance


05/29/2019                                      1499 · Undeposited Fu...    Deposit                       X     24,579.34    25,580.59
06/04/2019 0996           Frost Farms           2000 · A/P                  feed purchased ...   20,805.30 X                  4,775.29
06/05/2019 0997           Houghland Farms       1210 · Inventory Asset      deposit Joe Dur...   5,164.50 X                    -389.21
06/05/2019 A0998          Ryan Hinton Inc       1000 · Key Bank - Che...                           500.00 X                    -889.21
06/12/2019                Key Bank              7138 · Office:Office S...   office supplies        159.58 X                  -1,048.79
06/19/2019 Transfer       Ryan Hinton Inc       1000 · Key Bank - Che... Transfer                         X      2,050.00     1,001.21
06/19/2019 A099445        Key Bank              7138 · Office:Office S...                           83.84 X                    917.37
06/27/2019                                      1499 · Undeposited Fu...    Deposit                       X    495,000.00   495,917.37
06/27/2019 5000           Gem State Commodit... 2000 · A/P                  Blayne Wright ...    15,301.85 X                480,615.52
06/27/2019 5001           Gem State Commodit... 2000 · A/P                                       11,136.00 X                469,479.52
06/28/2019 Transfer       Ryan Hinton Inc       -split-                     Freight Income...     3,224.20 X                466,255.32




                                                                  Page 1
            Case 19-40481-JDP         Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04             Desc Main
                                               Document     Page 14 of 44
 3:29 PM                                           Ryan Hinton, Inc.
                                              Reconciliation Summary
~-,-----------------------------------
 07/02/19
                                1000.2 • Key Bank - Custodial, Period Ending 06/30/2019

                                                                              Jun 30, 19
                    Beginning Balance                                                        25,580.59
                         Cleared Transactions
                            Checks and Payments - 8 items               -56,375.27
                            Deposits and Credits - 2 Items              497,050.00
                         Total Cleared Transactions                           440,674.73
                    Cleared Balance                                                         466,266.32

                    Register Balance as of 06/30/2019                                       466,255.32
                         New Transactions
                           Checks and Payments - 2 items               -154,859.40
                         Total New Transactions                               -154,859.40
                    Ending Balance                                                          311,396.92




                                                                                                                 Page1
             Case 19-40481-JDP                Doc 72      Filed 07/24/19 Entered 07/24/19 17:09:04            Desc Main
                                                         Document     Page 15 of 44
  3:29 PM                                                    Ryan Hinton, Inc.
  07/02/19                                                Reconciliation Detail
                                         1000.2 • Key Bank- Custodial, Period Ending 06/30/2019
~ i - :- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                       Type               Date           Num            Name             Cir   Amount         Balance
             Beginning Balance ·                                                                                 25,580.59
                   Cleared Transactions
                       Checks and Payments - 8 items
             Bill Pmt -Check       06/04/2019      0996         Frost Farms              X       -20,805.30      -20,805.30
             Check                 06/05/2019      0997         Houghland Farms          X        -5,164.50      -25,969.80
             Check                 06/05/2019     A0998         Ryan Hinton Inc          X          -500.00      -26,469.80
             Check                 06/12/2019                   Key Bank                 X          -159.58      -26,629.38
             Check                 06/19/2019     A0994 ...     Key Bank                 X           -83.84      -26,713.22
             Bill Pmt-Check        06/27/2019      5000         Gem State Commod.. .     X       -15,301.85      -42,015.07
             Bill Pmt-Check        06/27/2019      5001         Gem State Com mod .. .   X       -11,136.00      -53,151.07
             Check                 06/28/2019     Transfer      Ryan Hinton Inc          X        -3,224.20      -56,375.27

                        Total Checks and Payments                                                -56,375.27      -56,375.27

                        Deposits and Credits - 2 items
             Check                   06/19/2019      Transfer   Ryan Hinton Inc          X         2,050.00       2,050.00
             Deposit                 06/27/2019                                          X       495,000.00     497,050.00

                        Total Deposits and Credits                                               497,050.00     497,050.00

                  Total Cleared Transactions                                                     440,674.73     440,674.73

             Cleared Balance                                                                     440,674.73     466,255.32

             Register Balance as of 06/30/2019                                                   440,674.73     466,255.32

                   New Transactions
                      Checks and Payments - 2 items
             Bill Pmt-Check       07/01/2019      5002          RAG                             -150,000.00     -150,000.00
             Bill Pmt-Check       07/01/2019      5003          TR Bentley Hay LLC                -4,859.40     -154,859.40

                        Total Checks and Payments                                               -154,859.40     -154,859.40

                  Total New Transactions                                                        -154,859.40     -154,859.40

             Ending Balance                                                                      285,815.33     311,395.92




                                                                                                                              Page1
   Case 19-40481-JDP            Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                         Document     Page 16 of 44


                       CHAPTER 11 MONTHLY OPERATING REPORT -
             CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             19-40481                                           Report Month/Year          June 2019
Debtor             Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:          First Federal - Checking
Account number:                      2476


Beginning cash balance, per Debtor's books                               $        1,572.22

Add:        Transfers in from other estate bank accounts
            Cash receipts deposited to this account

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account                                    1,572.22

Adjustments, if any (explain)

Net cash flow                                                            $       (1,572.22)
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $              -
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

          ● Detailed list of receipts and disbursements                                               X        ❏
          ● Bank statement - REQUESTED BUT NOT RECEIVED YET                                                    X
          ● Bank reconcilation                                                                        X        ❏
         Case 19-40481-JDP                   Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                      Desc Main
                                                      Document     Page 17 of 44
                                                           Ryan Hinton, Inc.                                             7/22/2019 3:50 PM
Register: 1005 · First Fed Checking-2476
From 05/15/2019 through 07/22/2019
Sorted by: Cleared status
Date         Number         Payee                  Account                      Memo                 Payment C       Deposit      Balance


05/15/2019                                         8010 · Gain/Loss on Sa... Deposit                            X   35,400.00    49,408.36
05/15/2019                                         1499 · Undeposited Fu...     Deposit                         X   50,000.00    99,408.36
05/15/2019                  Mount Olympus          7138 · Office:Office S...                            29.35 X                  99,379.01
05/15/2019                  UPS                    7139 · Postage and Del... 562EA6                     34.07 X                  99,344.94
05/15/2019 4060             Frost Farms            2000 · A/P                   Deposit $4500...     45,000.00 X                 54,344.94
05/15/2019 4061             Cable One              2000 · A/P                         1474             139.93 X                  54,205.01
05/15/2019 4062             Integrated Technolog... 2000 · A/P                                          21.20 X                  54,183.81
05/15/2019 4063             Minert & Associates    2000 · A/P                                          366.00 X                  53,817.81
05/15/2019 4064             Pacific Steel          2000 · A/P                   230931                 202.86 X                  53,614.95
05/15/2019 4065             RiverLink              2000 · A/P                   Mike Fish 3/20...       12.30 X                  53,602.65
05/15/2019 4066             Superior Tarps         2000 · A/P                                          645.00 X                  52,957.65
05/15/2019 4067             Superior Tarps         7176 · Trailer- Tarp Ex...                          660.00 X                  52,297.65
05/15/2019 A4658714         RMT Equipment          7138 · Office:Office S...                           423.47 X                  51,874.18
05/15/2019 A4658715         Chevron Stop N Go      7150 · Pickup Fuel Ex...                             83.76 X                  51,790.42
05/16/2019 4068             Ryan Hinton Inc        1004 · Mountain Amer...                           10,000.00 X                 41,790.42
05/17/2019                  Angstman Johnson       2000 · A/P                   QuickBooks ge...                X                41,790.42
05/17/2019 Wire             Angstman Johnson       2000 · A/P                   Matter ID: 13044     40,000.00 X                  1,790.42
05/17/2019 A4658717         First Federal          7185 · Bank Charges          Wire Fee                20.00 X                   1,770.42
05/24/2019 A4658718         First Federal          2250 · First Federal N/...                          918.34 X                    852.08
05/30/2019 A4658719         Drive Axle Scann       7138 · Office:Compute...                             49.00 X                    803.08
07/22/2019                                         1499 · Undeposited Fu...     VOID: Deposit                   X        0.00      803.08
06/03/2019 A60319           Apex Container, Inc    2000 · A/P                                          318.00                      485.08
06/03/2019 A60320           Google                 7138 · Office:Compute... GSuite                      66.00                      419.08
06/04/2019                  Ryan Hinton Inc        1004 · Mountain Amer...      Closed First Fe...     419.08                         0.00




                                                                      Page 1
           Case 19-40481-JDP         Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04           Desc Main
                                              Document     Page 18 of 44
9:07 AM                                           Ryan Hinton, Inc.
07/24/19                                    Reconciliation Summary
                               1005 · First Fed Checking-2476, Period Ending 06/30/2019

                                                                                Jun 30, 19
                   Beginning Balance                                                         803.08
                        Cleared Transactions
                           Checks and Payments - 3 items                     -803.08
                           Deposits and Credits - 2 items                       0.00

                        Total Cleared Transactions                                -803.08

                   Cleared Balance                                                             0.00

                   Register Balance as of 06/30/2019                                           0.00

                   Ending Balance                                                              0.00




                                                                                                              Page 1
           Case 19-40481-JDP                 Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04           Desc Main
                                                      Document     Page 19 of 44
9:08 AM                                                   Ryan Hinton, Inc.
07/24/19                                               Reconciliation Detail
                                       1005 · First Fed Checking-2476, Period Ending 06/30/2019

                      Type               Date        Num           Name             Clr   Amount          Balance
            Beginning Balance                                                                                   803.08
                   Cleared Transactions
                      Checks and Payments - 3 items
            Bill Pmt -Check       06/03/2019      A60319   Apex Container, Inc      X         -318.00          -318.00
            Check                 06/03/2019      A60320   Google                   X          -66.00          -384.00
            Check                 06/04/2019               Ryan Hinton Inc          X         -419.08          -803.08

                       Total Checks and Payments                                              -803.08          -803.08

                       Deposits and Credits - 2 items
            Check                  03/26/2019       3927   Zamora, Christopher...   X              0.00             0.00
            Deposit                07/22/2019                                       X              0.00             0.00

                       Total Deposits and Credits                                                  0.00             0.00

                 Total Cleared Transactions                                                   -803.08          -803.08

            Cleared Balance                                                                   -803.08               0.00

            Register Balance as of 06/30/2019                                                 -803.08               0.00

            Ending Balance                                                                    -803.08               0.00




                                                                                                                           Page 1
   Case 19-40481-JDP            Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                         Document     Page 20 of 44


                       CHAPTER 11 MONTHLY OPERATING REPORT -
             CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             19-40481                                           Report Month/Year          June 2019
Debtor             Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:          DL Evans - Custodial
Account number:                       **0142


Beginning cash balance, per Debtor's books                               $            73.90

Add:        Transfers in from other estate bank accounts
            Cash receipts deposited to this account

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account

Adjustments, if any (explain)

Net cash flow                                                            $              -
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $            73.90
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

          ● Detailed list of receipts and disbursements - NO ACTIVITY TO REPORT                                X
          ● Bank statement                                                                            X        ❏
          ● Bank reconcilation                                                                        X        ❏
                 Case 19-40481-JDP                                                       Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04 Desc Main
                                                                                                               Page 21Statement     Ending 06/28/2019
                  D.L. Evans                                                                BANK
                                                                                                  Document            of 44
                                                                                                                      RYAN HINTON, INC.                            Page 1 of 2
                                                                                                                      Customer Number: xx0142
             P.O. Box 1188 • Burley, ID 83318
                                                                                                                        Managing Your Accounts
                                                                                                                                                D.L. Evans Bank - Falls
                                                                                                                        (D   Branch Name
                                                                                                                                                Avenue
             RYAN HINTON, INC.
             PO BOX 5985
                                                                                                                        @    Phone Number       208-933-2265

             TWIN FALLS ID 83303-5985                                                                                                           PO Box 1188
                                                                                                                        ®    Mailing Address
                                                                                                                                                Burley, ID 83318

                                                                                                                        ®    Online Access      www.dlevans.com




                                                                                        Important changes are coming
                                                                                        to your account-
                                                 ; ~.. i~
                                              ~.- .. ~-~-          "_,I   .,. ___ __
                                                                                        effective September 3, 2019
      --~-        .,       -:. .,,
                                            ._,,.•..   ,   -.   -·..              ,·.


·, - · 3 ~,. ~. •·                                                                      Please see enclosed document
;-,;;}t.}U;,SJ • ;                                                               1
'{     ,.    ~         '             , ,          ,1 /:                                                                                             cllevans.com @         f
 Thank you for choosing to bank with us. We appreciate your business!

     Summary of Accounts
     Account Type                                                                                                     Account Number                        Ending Balance
     Free Small Business Checking                                                                                              xx0142                               $73.90


Free Small Business Checking-xx0142
Account Summary
Date                                       Description                                                      Amount
06/01/2019                                 Beginning Balance                                                 $73.90
                                           0 Credit(s) This Period                                            $0.00
                                           0 Debit(s) This Period                                             $0.00
06/28/2019                                 Ending Balance                                                    $73.90




                                                                                                       dlevans.com


                 D3B8C6E37E56D94EACE93A786176C7EE                                                            20190628            Checking Account Statements
RYAN HINTON, INC.                  xx0142              Statement Ending 06/28/2019                   Page 2 of 2
      Case 19-40481-JDP       Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04            Desc Main
                                       Document     Page 22 of 44
Free Small Business Checking-xx0142                      (continued)


Overdraft and Returned Item Fees
                                                   Total for this period                  Total year-to-date
  Total Overdraft Fees                                            $0.00                               $64.41
  Total Returned Item Fees                                        $0.00                                $0.00




      D3B8C6E37E56D94EACE93A786176C7EE             20190628            Checking Account Statements
            Case 19-40481-JDP               Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04      Desc Main
                                                     Document     Page 23 of 44
 3:24PM                                                  Ryan Hinton, Inc.
 07/02/19                                            Reconciliation Detail
~-,------------------------------------
                    Type
                                   1001.1 • DL Evans - Custodial - 0142, Period Ending 06/30/2019

                                       Date      Num           Name         Cir      Amount         Balance
            Beginning Balance                                                                                 73.90
            Cleared Balance                                                                                   73.90

             Register Balance as of 06/30/2019                                                                73.90

             Ending Balance                                                                                   73.90




                                                                                                                      Page1
   Case 19-40481-JDP            Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                         Document     Page 24 of 44


                       CHAPTER 11 MONTHLY OPERATING REPORT -
             CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             19-40481                                           Report Month/Year          June 2019
Debtor             Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:          Mtn America - Savings
Account number:                     1076


Beginning cash balance, per Debtor's books                               $          500.19

Add:        Transfers in from other estate bank accounts
            Cash receipts deposited to this account                                    0.10

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account

Adjustments, if any (explain)

Net cash flow                                                            $             0.10
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $          500.29
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

          ● Detailed list of receipts and disbursements                                               X        ❏
          ● Bank statement                                                                            X        ❏
          ● Bank reconcilation                                                                        X        ❏
        Case 19-40481-JDP               Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04     Desc Main
                                                 Document     Page 25 of 44
                                                      Ryan Hinton, Inc.                           7/23/2019 4:54 PM
Register: 1003 · Mountain America - Savings
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number       Payee               Account                   Memo       Payment C   Deposit     Balance


05/31/2019                                    8000 · Interest Income    Interest          X       0.05      500.24
06/30/2019                                    8000 · Interest Income    Interest          X       0.05      500.29




                                                               Page 1
               Case 19-40481-JDP          Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                                   Document     Page 26 of 44
    s:2e PM                                             Ryan Hinton, Inc.
    01,oa,19                                      Reconciliation Summary
~---_ _ _ _ _ _ _ _ _1_00_3_·M_o_un_t_a_in_A_m_er_ic_a_-_s_a_v_in_g_s_,_P_er_io_d_E_nd_i_n_g_o_&,_3_0,_2_0_1s_ _ _ _ _ _ _ _ __

                                                                                           Jun 30, 19
                        Beginning Balance                                                                500.24
                             Cleared Transactions
                                Deposits and Credits - 1 Item                              0.05
                             Total Cleared Transactions                                           0.05
                        Cleared Balance                                                                  500.29

                        Register Balance as of 06/30/2019                                                500.29

                        Ending Balance                                                                   500.29




                                                                                                                          Page1
   Case 19-40481-JDP            Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                         Document     Page 27 of 44


                       CHAPTER 11 MONTHLY OPERATING REPORT -
             CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             19-40481                                           Report Month/Year          June 2019
Debtor             Ryan Hinton Inc


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:          Mtn America - Checking
Account number:                     1076


Beginning cash balance, per Debtor's books                               $        6,423.51

Add:        Transfers in from other estate bank accounts
            Cash receipts deposited to this account                            196,236.11

Subtract: Transfers out to other estate bank accounts
          Cash disbursements from this account                                 192,758.58

Adjustments, if any (explain)

Net cash flow                                                            $        3,477.53
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                  $        9,901.04
(beginning balance plus net cash flow)


Does this CONTINUATION SHEET include the following supporting documents?                             Yes       No

          ● Detailed list of receipts and disbursements                                               X        ❏
          ● Bank statement                                                                            X        ❏
          ● Bank reconcilation                                                                        X        ❏
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                 Desc Main
                                                    Document     Page 28 of 44
                                                         Ryan Hinton, Inc.                                        7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                    Account                    Memo               Payment C     Deposit      Balance


05/21/2019                                        -split-                    Deposit                    X    10,444.08    24,738.37
05/22/2019 69-TJ         Transfer                 1004.5 · Reloadable Dr... From Share 69 ...           X     2,000.00    26,738.37
05/22/2019 69-TJ         Reloadable Card          1004.5 · Reloadable Dr... To Share 69 N ...   1,600.00 X                25,138.37
05/22/2019 71-Tony       Reloadable Card          1004.5 · Reloadable Dr... To Share 71 Re...    362.00 X                 24,776.37
05/22/2019 72-Carlos     Reloadable Card          1004.5 · Reloadable Dr... To Share 72 Fuel     656.00 X                 24,120.37
05/22/2019 75-Perry      Reloadable Card          1004.5 · Reloadable Dr... To Share 75 Fuel     284.00 X                 23,836.37
05/22/2019 84-Zeller     Reloadable Card          1004.5 · Reloadable Dr... To Share 84 Fuel     337.00 X                 23,499.37
05/22/2019 85-Ivan       Reloadable Card          1004.5 · Reloadable Dr... To Share 85 Fuel     400.00 X                 23,099.37
05/22/2019 A52219        Smith Fuel               7150 · Pickup Fuel Ex...   Withdrawal PO...     99.98 X                 22,999.39
05/23/2019 58-Adrian     Reloadable Card          1004.5 · Reloadable Dr... To Share 58 Fuel      94.00 X                 22,905.39
05/23/2019 63-Fish       Reloadable Card          1004.5 · Reloadable Dr... To Share 63 Fuel     245.00 X                 22,660.39
05/23/2019 63-Fish       Reloadable Card          1004.5 · Reloadable Dr... To Share 63 Fuel     455.00 X                 22,205.39
05/23/2019 75-Perry      Reloadable Card          1004.5 · Reloadable Dr... To Share 75 Fuel     422.00 X                 21,783.39
05/23/2019 84-Zeller     Reloadable Card          1004.5 · Reloadable Dr... To Share 84 Fuel     322.00 X                 21,461.39
05/23/2019 A52319        Jiffy Lube               7400 · Repairs & Main... Withdrawal De...       94.60 X                 21,366.79
05/23/2019 A4259916      Northwest Equipmen... 2000 · A/P                    Cash Sales         1,648.87 X                19,717.92
05/24/2019                                        -split-                    Deposit                    X    10,383.80    30,101.72
05/24/2019                                        1499 · Undeposited Fu...   Deposit                    X     8,000.00    38,101.72
05/24/2019 68-Kaleb      Transfer                 1004.5 · Reloadable Dr... From Share 68 ...           X      500.00     38,601.72
05/24/2019 76-Quirk      Transfer                 1004.5 · Reloadable Dr... From Share 76 ...           X     1,000.00    39,601.72
05/24/2019 75-Perry      Transfer                 1004.5 · Reloadable Dr... From Share 75 ...           X     1,000.54    40,602.26
05/24/2019 67-Hill       Transfer                 1004.5 · Reloadable Dr... From Share 67 ...           X      992.96     41,595.22
05/24/2019 85-Ivan       Transfer                 1004.5 · Reloadable Dr... From Share 85 ...           X     1,103.83    42,699.05
05/24/2019 65-Rod        Reloadable Card          1004.5 · Reloadable Dr... To Share 87 Fu...    750.00 X                 41,949.05
05/24/2019 69-TJ         Reloadable Card          1004.5 · Reloadable Dr... To Share 69 Fu...    395.00 X                 41,554.05
05/24/2019 71-Tony       Reloadable Card          1004.5 · Reloadable Dr... To Share 71 To...    300.00 X                 41,254.05
05/24/2019 71-Tony       Reloadable Card          1004.5 · Reloadable Dr... To Share 71 Pa...    350.00 X                 40,904.05
05/24/2019 76-Quirk      Reloadable Card          1004.5 · Reloadable Dr... To Share 88 Fuel     500.00 X                 40,404.05
05/24/2019 87-Scott      Reloadable Card          1004.5 · Reloadable Dr... To Share 65 Fu...    750.00 X                 39,654.05
05/24/2019 88-Keller     Reloadable Card          1004.5 · Reloadable Dr... To Share 76 Fuel     500.00 X                 39,154.05
05/24/2019 5178          Montano, Carlos A        -split-                    Reimbuse Carl...    264.36 X                 38,889.69
05/24/2019 A52419        Phillips 66              7150 · Pickup Fuel Ex...   Withdrawal De...     69.34 X                 38,820.35
05/24/2019 5160          Alvarado-Varela, Ad...   -split-                    CHECK 5160         1,732.94 X                37,087.41
05/24/2019 5161          Fish, Michael J          -split-                    CHECK 5161         2,402.01 X                34,685.40
05/24/2019 5162          Garcia, Ivan A           -split-                    CHECK 5162         2,471.12 X                32,214.28
05/24/2019 5163          Gilly, Daniel            -split-                    CHECK 5163          145.52 X                 32,068.76
05/24/2019 5164          Gilly, Rod L             -split-                    CHECK 5164         1,981.95 X                30,086.81
05/24/2019 5165          Hancock, Rhonda M        -split-                    CHECK 5165         1,225.19 X                28,861.62
05/24/2019 5166          Hill, Sabrina S          -split-                    CHECK 5166         1,662.65 X                27,198.97
05/24/2019 5167          Hinton, Jennie L         -split-                    CHECK 5167         1,287.06 X                25,911.91
                                                                   Page 1
        Case 19-40481-JDP                  Doc 72      Filed 07/24/19 Entered 07/24/19 17:09:04                  Desc Main
                                                      Document     Page 29 of 44
                                                           Ryan Hinton, Inc.                                         7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                       Account                    Memo               Payment C     Deposit      Balance


05/24/2019 5168          Hinton, Travis J            -split-                    CHECK 5168         1,452.52 X                24,459.39
05/24/2019 5169          Hurley, Lori K              -split-                    CHECK 5169         1,209.68 X                23,249.71
05/24/2019 5170          Keller, Kris J              -split-                    CHECK 5170         1,920.98 X                21,328.73
05/24/2019 5171          Marlow, Anthony L           -split-                    CHECK 5171         1,589.38 X                19,739.35
05/24/2019 5172          Montano, Carlos A           -split-                    CHECK 5172         1,730.69 X                18,008.66
05/24/2019 5173          Perry, Justin S             -split-                    CHECK 5173         1,590.05 X                16,418.61
05/24/2019 5174          Quirk, Lawrence K           -split-                    CHECK 5174         1,636.51 X                14,782.10
05/24/2019 5175          Schoolcraft, Scott T        -split-                    CHECK 5175         2,096.80 X                12,685.30
05/24/2019 5176          Thomas, Joe P               -split-                    CHECK 5176          981.87 X                 11,703.43
05/24/2019 5177          Zeller, Travis D            -split-                    CHECK 5177         2,677.98 X                 9,025.45
05/25/2019 75-Perry      Reloadable Card             1004.5 · Reloadable Dr... To Share 75 Fuel     493.69 X                  8,531.76
05/26/2019 58-Adrian     Reloadable Card             1004.5 · Reloadable Dr... To Share 88 Fu...    500.00 X                  8,031.76
05/26/2019 65-Rod        Reloadable Card             1004.5 · Reloadable Dr... To Share 84 Fuel     500.00 X                  7,531.76
05/26/2019 69-TJ         Reloadable Card             1004.5 · Reloadable Dr... To Share 76 Fuel     500.00 X                  7,031.76
05/26/2019 72-Carlos     Reloadable Card             1004.5 · Reloadable Dr... To Share 72 Fuel     750.00 X                  6,281.76
05/26/2019 76-Quirk      Reloadable Card             1004.5 · Reloadable Dr... To Share 65 Fuel     500.00 X                  5,781.76
05/26/2019 84-Zeller     Reloadable Card             1004.5 · Reloadable Dr... To Share 58 Fuel     500.00 X                  5,281.76
05/26/2019 88-Keller     Reloadable Card             1004.5 · Reloadable Dr... To Share 69 Fuel     500.00 X                  4,781.76
05/26/2019 A52822        Phillips 66                 7150 · Pickup Fuel Ex...   Withdrawal De...     92.78 X                  4,688.98
05/27/2019 63-Fish       Reloadable Card             1004.5 · Reloadable Dr... To Share 63 Fuel     409.00 X                  4,279.98
05/27/2019 65-Rod        Reloadable Card             1004.5 · Reloadable Dr... To Share 65 Fuel      53.00 X                  4,226.98
05/27/2019 69-TJ         Reloadable Card             1004.5 · Reloadable Dr... To Share 69 Fuel     222.00 X                  4,004.98
05/27/2019 84-Zeller     Reloadable Card             1004.5 · Reloadable Dr... To Share 84 Fuel     140.00 X                  3,864.98
05/27/2019 88-Keller     Reloadable Card             1004.5 · Reloadable Dr... To Share 88 Fuel     279.00 X                  3,585.98
05/27/2019 A52821        Valley Country Store        7175 · Truck Expense:...   Withdrawal De...    317.00 X                  3,268.98
05/28/2019                                           1499 · Undeposited Fu...   Deposit                    X     3,746.08     7,015.06
05/28/2019                                           -split-                    Deposit                    X    25,304.91    32,319.97
05/28/2019 75-Perry      Reloadable Card             1004.5 · Reloadable Dr... To Share 75 Fu...    350.00 X                 31,969.97
05/28/2019 A52819        Olive Garden                7151 · Meals & Enterta... Withdrawal De...      74.69 X                 31,895.28
05/28/2019 A52820        Verizon Wireless            7138 · Office:Phone E...   Cell Phones         499.84 X                 31,395.44
05/29/2019 63-Fish       Transfer                    1004.5 · Reloadable Dr... From Share 63 ...           X     1,000.51    32,395.95
05/29/2019 58-Adrian     Reloadable Card             1004.5 · Reloadable Dr... To Share 58 Fuel     138.00 X                 32,257.95
05/29/2019 65-Rod        Reloadable Card             1004.5 · Reloadable Dr... To Share 65 Fu...    421.00 X                 31,836.95
05/29/2019 72-Carlos     Reloadable Card             1004.5 · Reloadable Dr... To Share 72 Fu...    500.00 X                 31,336.95
05/29/2019 84-Zeller     Reloadable Card             1004.5 · Reloadable Dr... To Share 84 Fu...    105.00 X                 31,231.95
05/29/2019 88-Keller     Reloadable Card             1004.5 · Reloadable Dr... To Share 88 Fu...    265.00 X                 30,966.95
05/29/2019 89-Chip       Reloadable Card             1004.5 · Reloadable Dr... To Share 89 Fu...   1,800.00 X                29,166.95
05/29/2019 5180          Jack's Tire & Oil - pr...   2000 · A/P                 VOID: RHI                  X                 29,166.95
05/29/2019 5181          Jack's Tire & Oil           2000 · A/P                                    4,371.98 X                24,794.97
05/29/2019 A52919        Phillips 66                 7150 · Pickup Fuel Ex...   Withdrawal De...     89.79 X                 24,705.18
                                                                      Page 2
        Case 19-40481-JDP                  Doc 72     Filed 07/24/19 Entered 07/24/19 17:09:04                      Desc Main
                                                     Document     Page 30 of 44
                                                          Ryan Hinton, Inc.                                             7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                      Account                     Memo                 Payment C      Deposit      Balance


05/30/2019                                          -split-                     Deposit                       X      423.50     25,128.68
05/30/2019 65-Rod        Reloadable Card            1004.5 · Reloadable Dr... To Share 65 Fu...        569.00 X                 24,559.68
05/30/2019 69-TJ         Reloadable Card            1004.5 · Reloadable Dr... To Share 69 Fu...        507.00 X                 24,052.68
05/30/2019 71-Tony       Reloadable Card            1004.5 · Reloadable Dr... To Share 71 Pa...      1,000.00 X                 23,052.68
05/30/2019 75-Perry      Reloadable Card            1004.5 · Reloadable Dr... To Share 75 Pe...        550.00 X                 22,502.68
05/30/2019 84-Zeller     Reloadable Card            1004.5 · Reloadable Dr... To Share 84 Fuel         347.00 X                 22,155.68
05/30/2019 88-Keller     Reloadable Card            1004.5 · Reloadable Dr... To Share 88 Fu...        441.00 X                 21,714.68
05/31/2019                                          -split-                     Deposit                       X     3,232.10    24,946.78
05/31/2019 87-Scott      Reloadable Card            1004.5 · Reloadable Dr... To Share 87 Fuel         600.00 X                 24,346.78
05/31/2019 A53119        ODOT/MCTD                  -split-                       8529 - April ...    2,087.54 X                22,259.24
05/31/2019 A53120        Mountain America B...      7185 · Bank Charges         Withdrawal fee          15.00 X                 22,244.24
05/31/2019 A4259915      Department of the Tr...    -split-                            3265          10,226.14 X                12,018.10
05/31/2019 0004951...    Title Financial Speci...   -split-                                   5236    1,948.91 X                10,069.19
06/01/2019 65-Rod        Reloadable Card            1004.5 · Reloadable Dr...                          304.00 X                  9,765.19
06/01/2019 72-Carlos     Reloadable Card            1004.5 · Reloadable Dr...                        1,000.00 X                  8,765.19
06/01/2019 87-Scott      Reloadable Card            1004.5 · Reloadable Dr...                          500.00 X                  8,265.19
06/01/2019 89-Chip       Reloadable Card            1004.5 · Reloadable Dr...                        1,000.00 X                  7,265.19
06/02/2019 58-Adrian     Reloadable Card            1004.5 · Reloadable Dr...                          700.00 X                  6,565.19
06/02/2019 65-Rod        Reloadable Card            1004.5 · Reloadable Dr...                          500.00 X                  6,065.19
06/02/2019 69-TJ         Reloadable Card            1004.5 · Reloadable Dr...                          150.00 X                  5,915.19
06/02/2019 80-Joe        Reloadable Card            1004.5 · Reloadable Dr...                          600.00 X                  5,315.19
06/02/2019 88-Keller     Reloadable Card            1004.5 · Reloadable Dr...                          500.00 X                  4,815.19
06/02/2019 A496715       Valley Country Store       7175 · Truck Expense:...                           440.00 X                  4,375.19
06/03/2019 63-Fish       Reloadable Card            1004.5 · Reloadable Dr...                          500.00 X                  3,875.19
06/03/2019 69-TJ         Reloadable Card            1004.5 · Reloadable Dr...                          500.00 X                  3,375.19
06/03/2019 71-Tony       Reloadable Card            1004.5 · Reloadable Dr...                          600.00 X                  2,775.19
06/03/2019 71-Tony       Reloadable Card            1004.5 · Reloadable Dr...                          150.00 X                  2,625.19
06/03/2019 76-Quirk      Reloadable Card            1004.5 · Reloadable Dr...                          150.00 X                  2,475.19
06/03/2019 A549874...    Phillips 66                7150 · Pickup Fuel Ex...                            87.08 X                  2,388.11
06/04/2019 0996          Ryan Hinton Inc            1000 · Key Bank - Che...                                  X    20,000.00    22,388.11
06/04/2019               Ryan Hinton Inc            1005 · First Fed Check...   Closed First Fe...            X      419.08     22,807.19
06/04/2019 5183          Montano, Carlos A          7505 · Supplies & Sma... Reibursement f...          42.65 X                 22,764.54
06/04/2019 5184          Hill, Sabrina S            -split-                     Reimbursement...       246.78 X                 22,517.76
06/04/2019 5185          Keller, Kris J             -split-                     Reimbursement...       111.33 X                 22,406.43
06/04/2019 A255244       Fred Meyers                7150 · Pickup Fuel Ex...                            98.61 X                 22,307.82
06/04/2019 A469714       Fred Meyers                7150 · Pickup Fuel Ex...                            91.50 X                 22,216.32
06/05/2019 71-Tony       Reloadable Card            1004.5 · Reloadable Dr...                          300.00 X                 21,916.32
06/05/2019 87-Scott      Reloadable Card            1004.5 · Reloadable Dr...                          141.00 X                 21,775.32
06/05/2019 A60321        Taxation & Revenue         -split-                                             21.55 X                 21,753.77
06/05/2019 A155242       Idaho Department of ... 7175 · Truck Expense:...                               28.00 X                 21,725.77
                                                                      Page 3
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                       Desc Main
                                                    Document     Page 31 of 44
                                                         Ryan Hinton, Inc.                                              7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                    Account                     Memo                 Payment C        Deposit      Balance


06/05/2019 A515240       Oregon DOT               7175 · Truck Expense:...                            30.00 X                   21,695.77
06/06/2019                                        1499 · Undeposited Fu...    Deposit                          X    6,584.83    28,280.60
06/06/2019 58-Adrian     Reloadable Card          1004.5 · Reloadable Dr...                          500.00 X                   27,780.60
06/06/2019 65-Rod        Reloadable Card          1004.5 · Reloadable Dr...                          715.00 X                   27,065.60
06/06/2019 72-Carlos     Reloadable Card          1004.5 · Reloadable Dr...                          400.00 X                   26,665.60
06/06/2019 76-Quirk      Reloadable Card          1004.5 · Reloadable Dr...                          600.00 X                   26,065.60
06/06/2019 5182          Idaho Department of ... 7175 · Truck Expense:...     Licensing            17,418.11 X                   8,647.49
06/06/2019 A5116413      IRS USATaxpymt           7175 · Truck Expense:...    2290                  1,008.34 X                   7,639.15
06/06/2019 A5245237      Verizon Wireless         7138 · Office:Phone E...              93-00...     533.14 X                    7,106.01
06/06/2019 A549874...    Dat Solutions            7138 · Office:Compute...                           240.97 X                    6,865.04
06/06/2019 A549874...    Fast Glass               -split-                                            350.60 X                    6,514.44
06/07/2019               Truck Dues.com           7138 · Office:Compute...                            14.99 X                    6,499.45
06/07/2019 998           Mountain America B...    1000 · Key Bank - Che... transfer                            X   13,000.00    19,499.45
06/07/2019 87-Scott      Reloadable Card          1004.5 · Reloadable Dr...                        1,000.00 X                   18,499.45
06/07/2019 88-Keller     Reloadable Card          1004.5 · Reloadable Dr...                         1,000.00 X                  17,499.45
06/07/2019 89-Chip       Reloadable Card          1004.5 · Reloadable Dr...                         1,000.00 X                  16,499.45
06/07/2019 5186          Hurley, Lori K           7138 · Office:Telephon...                           50.00 X                   16,449.45
06/07/2019 A549874...    D&B Supply               7505 · Supplies & Sma...                            15.89 X                   16,433.56
06/07/2019 5187          Gilly, Rod L             -split-                                           1,530.70 X                  14,902.86
06/07/2019 5188          Hill, Sabrina S          -split-                                           1,220.75 X                  13,682.11
06/07/2019 5189          Alvarado-Varela, Ad...   -split-                                           2,306.41 X                  11,375.70
06/07/2019 5190          Fish, Michael J          -split-                                           1,810.43 X                   9,565.27
06/07/2019 5191          Garcia, Ivan A           -split-                                            415.04 X                    9,150.23
06/07/2019 5192          Hancock, Rhonda M        -split-                                           1,067.46 X                   8,082.77
06/07/2019 5193          Hinton, Jennie L         -split-                                            866.80 X                    7,215.97
06/07/2019 5194          Hinton, Travis J         -split-                                           1,803.81 X                   5,412.16
06/07/2019 5195          Hurley, Lori K           -split-                                            802.15 X                    4,610.01
06/07/2019 5196          Keller, Kris J           -split-                                           1,866.19 X                   2,743.82
06/07/2019 5197          Marlow, Anthony L        -split-                                           1,985.40 X                    758.42
06/07/2019 5198          Montano, Carlos A        -split-                                           2,017.53                    -1,259.11
06/07/2019 5199          Perry, Justin S          -split-                                           1,472.61 X                  -2,731.72
06/07/2019 5200          Quirk, Lawrence K        -split-                                           1,694.43 X                  -4,426.15
06/07/2019 5201          Schoolcraft, Scott T     -split-                                           2,127.97 X                  -6,554.12
06/07/2019 5202          Thomas, Joe P            -split-                                            460.53                     -7,014.65
06/07/2019 5204          Zeller, Travis D         -split-                                           2,254.82 X                  -9,269.47
06/08/2019 15000         Ryan Hinton Inc          1000 · Key Bank - Che...                                     X    3,000.00    -6,269.47
06/08/2019 58-Adrian     Reloadable Card          1004.5 · Reloadable Dr...                          600.00 X                   -6,869.47
06/09/2019 58-Adrian     Reloadable Card          1004.5 · Reloadable Dr...                          136.00 X                   -7,005.47
06/09/2019 84-Zeller     Reloadable Card          1004.5 · Reloadable Dr...                          529.00 X                   -7,534.47
06/09/2019 88-Keller     Reloadable Card          1004.5 · Reloadable Dr...                           99.48 X                   -7,633.95
                                                                    Page 4
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                Desc Main
                                                    Document     Page 32 of 44
                                                         Ryan Hinton, Inc.                                       7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                   Account                     Memo             Payment C      Deposit      Balance


06/09/2019 88-Keller     Reloadable Card         1004.5 · Reloadable Dr...                     166.00 X                  -7,799.95
06/09/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                      32.00 X                  -7,831.95
06/09/2019 A549874...    Stevo's                 7151 · Meals & Enterta...                      51.20 X                  -7,883.15
06/10/2019               GHC Labs                7620 · Testing - Hay                          104.50 X                  -7,987.65
06/10/2019 Bank          Mountain America B...   7185 · Bank Charges         OverDraft fee     150.00 X                  -8,137.65
06/10/2019 71-Tony       Reloadable Card         1004.5 · Reloadable Dr...                     250.00 X                  -8,387.65
06/11/2019 15002         Mountain America B...   1000 · Key Bank - Che...                               X   10,000.00     1,612.35
06/11/2019               Norms Cafe              7151 · Meals & Enterta...                      21.31 X                   1,591.04
06/11/2019               Mr. Wash                7175 · Truck Expense:...                       14.95 X                   1,576.09
06/11/2019               Fast Glass              7400 · Repairs & Main...                      170.00 X                   1,406.09
06/11/2019 Kris          Reloadable Card         1004.5 · Reloadable Dr...                     800.00 X                    606.09
06/11/2019 58-Adrian     Reloadable Card         1004.5 · Reloadable Dr...                     500.00 X                    106.09
06/11/2019 66-Rod        Reloadable Card         1004.5 · Reloadable Dr...                     600.00 X                    -493.91
06/11/2019 72-Carlos     Reloadable Card         1004.5 · Reloadable Dr...                     600.00 X                  -1,093.91
06/11/2019 84-Zeller     Reloadable Card         1004.5 · Reloadable Dr... VOID: VOID:         500.00 X                  -1,593.91
06/11/2019 5205          Garcia, Ivan A          7173 · Travel               GARIV             171.07                    -1,764.98
06/11/2019 5226          Buffalo Wild Wings      7151 · Meals & Enterta... Kaleb;s card         30.41 X                  -1,795.39
06/11/2019 A54971        Truckstop.com           7138 · Office:Compute... T308070GTKK          149.00 X                  -1,944.39
06/11/2019 A546564       Fred Meyers             7150 · Pickup Fuel Ex...                       86.50 X                  -2,030.89
06/12/2019                                       1499 · Undeposited Fu...    Deposit                    X    8,362.72     6,331.83
06/12/2019 58-Adrian     Reloadable Card         1004.5 · Reloadable Dr...                     201.06 X                   6,130.77
06/12/2019 65-Rod        Reloadable Card         1004.5 · Reloadable Dr...                     100.00 X                   6,030.77
06/12/2019 71-Tony       Reloadable Card         1004.5 · Reloadable Dr...                     500.00 X                   5,530.77
06/12/2019 80-Joe        Reloadable Card         1004.5 · Reloadable Dr...                     500.00 X                   5,030.77
06/12/2019 88-Keller     Reloadable Card         1004.5 · Reloadable Dr...                     252.13 X                   4,778.64
06/12/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                     291.90 X                   4,486.74
06/12/2019 A415867...    Jack's Tire & Oil       7400 · Repairs & Main...                     1,197.25 X                  3,289.49
06/12/2019 A521456...    T & T Cafe              7151 · Meals & Enterta...                      26.54 X                   3,262.95
06/13/2019 72-Carlos     Reloadable Card         1004.5 · Reloadable Dr...                     500.00 X                   2,762.95
06/13/2019 A4586325      Walmart*                7150 · Pickup Fuel Ex...                       44.46 X                   2,718.49
06/14/2019 Stp           Mountain America B...   7185 · Bank Charges                   1076     20.00 X                   2,698.49
06/14/2019 58-Adrian     Reloadable Card         1004.5 · Reloadable Dr...                     357.00 X                   2,341.49
06/14/2019 65-Rod        Reloadable Card         1004.5 · Reloadable Dr...                     100.00 X                   2,241.49
06/14/2019 65-Rod        Reloadable Card         1004.5 · Reloadable Dr...                     700.00 X                   1,541.49
06/14/2019 71-Tony       Reloadable Card         1004.5 · Reloadable Dr...                     500.00 X                   1,041.49
06/14/2019 75-Perry      Reloadable Card         1004.5 · Reloadable Dr...                     250.00 X                    791.49
06/14/2019 80-Joe        Reloadable Card         1004.5 · Reloadable Dr...                     700.00 X                      91.49
06/14/2019 84-Zeller     Reloadable Card         1004.5 · Reloadable Dr...                      39.00 X                      52.49
06/14/2019 84-Zeller     Reloadable Card         1004.5 · Reloadable Dr...                     555.00 X                    -502.51
06/14/2019 84-Zeller     Reloadable Card         1004.5 · Reloadable Dr...                     228.91 X                    -731.42
                                                                   Page 5
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04            Desc Main
                                                    Document     Page 33 of 44
                                                         Ryan Hinton, Inc.                                   7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                   Account                     Memo            Payment C   Deposit      Balance


06/14/2019 87-Scott      Reloadable Card         1004.5 · Reloadable Dr...                    100.00 X                 -831.42
06/14/2019 87-Scott      Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -1,331.42
06/14/2019 88-Keller     Reloadable Card         1004.5 · Reloadable Dr...                     46.45 X               -1,377.87
06/14/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                    185.00 X               -1,562.87
06/14/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                    400.00 X               -1,962.87
06/14/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                    100.00 X               -2,062.87
06/14/2019 A5212         Fast Glass              7400 · Repairs & Main...                     200.00 X               -2,262.87
06/14/2019 A544164       Parking                 7175 · Truck Expense:...                       9.00 X               -2,271.87
06/14/2019 A545245       Jack's Tire & Oil       7400 · Repairs & Main...                     210.30 X               -2,482.17
06/14/2019 A546418       Jack's Tire & Oil       -split-                                       62.00 X               -2,544.17
06/14/2019 A5431258      Valley Wide             7150 · Pickup Fuel Ex...                      90.93 X               -2,635.10
06/15/2019 A543214       Jack's Tire & Oil       7400 · Repairs & Main...                     859.41 X               -3,494.51
06/15/2019 A543215       Chevron Stop N Go       7150 · Pickup Fuel Ex...                      16.55 X               -3,511.06
06/17/2019                                       1000 · Key Bank - Che... Deposit                   X    4,000.00      488.94
06/17/2019 63-Fish       Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X                  -11.06
06/17/2019 71-Tony       Reloadable Card         1004.5 · Reloadable Dr...                    400.00 X                 -411.06
06/17/2019 87-Scott      Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X                 -911.06
06/17/2019 88-Keller     Reloadable Card         1004.5 · Reloadable Dr...                    600.00 X               -1,511.06
06/18/2019 87-Scott      Reloadable Card         1004.5 · Reloadable Dr...                    100.00 X               -1,611.06
06/18/2019 A54974        Hansen Quick Stop       7152 · Loader Fuel Ex...                      72.47 X               -1,683.53
06/18/2019 A454158       Oasis Stop N Go         7150 · Pickup Fuel Ex...                      20.52 X               -1,704.05
06/18/2019 A454159       Walmart*                7150 · Pickup Fuel Ex...                      63.53 X               -1,767.58
06/18/2019 A547434       FasTrak                 2000 · A/P                                   204.00 X               -1,971.58
06/19/2019 15011         Mountain America B...   1000 · Key Bank - Che... transfer                  X    5,000.00     3,028.42
06/19/2019 58-Adrian     Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X                2,528.42
06/19/2019 65-Rod        Reloadable Card         1004.5 · Reloadable Dr...                    400.00 X                2,128.42
06/19/2019 67-Hill       Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X                1,628.42
06/19/2019 72-Carlos     Reloadable Card         1004.5 · Reloadable Dr...                    700.00 X                 928.42
06/19/2019 84-Zeller     Reloadable Card         1004.5 · Reloadable Dr...                    600.00 X                 328.42
06/19/2019 89-Chip       Reloadable Card         1004.5 · Reloadable Dr...                    600.00 X                 -271.58
06/20/2019 Over          Mountain America B...   7185 · Bank Charges         overdraft fee     25.00 X                 -296.58
06/20/2019 65-Rod        Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X                 -796.58
06/20/2019 67-Hill       Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -1,296.58
06/20/2019 69-TJ         Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -1,796.58
06/20/2019 71-Tony       Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -2,296.58
06/20/2019 72-Carlos     Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -2,796.58
06/20/2019 80-Joe        Reloadable Card         1004.5 · Reloadable Dr...                    500.00 X               -3,296.58
06/20/2019 A854794       Valley Co-op            7150 · Pickup Fuel Ex...                      38.19 X               -3,334.77
06/21/2019 15030         Ryan Hinton Inc         1000 · Key Bank - Che... Transfer                  *    5,000.00     1,665.23
06/21/2019 88-Scott      Transfer                1004.5 · Reloadable Dr...                          X     697.00      2,362.23
                                                                   Page 6
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                Desc Main
                                                    Document     Page 34 of 44
                                                         Ryan Hinton, Inc.                                       7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                  Account                     Memo               Payment C     Deposit      Balance


06/21/2019 adrian-58     Reloadable Card        1004.5 · Reloadable Dr...                        99.12 X                  2,263.11
06/21/2019 Adrian-58     Reloadable Card        1004.5 · Reloadable Dr...                       371.00 X                  1,892.11
06/21/2019 joe-80        Reloadable Card        1004.5 · Reloadable Dr...                       174.00 X                  1,718.11
06/21/2019 Travis-84     Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                  1,118.11
06/21/2019 Kris-88       Reloadable Card        1004.5 · Reloadable Dr...                      1,000.00 X                  118.11
06/21/2019 A54314        Hansen Quick Stop      7150 · Pickup Fuel Ex...                         75.00 X                     43.11
06/21/2019 5206          Voshell, Charles       -split-                     CHECK 5206         1,930.13 X                -1,887.02
06/22/2019 Scott-87      Reloadable Card        1004.5 · Reloadable Dr...                       500.00 X                 -2,387.02
06/23/2019 Adrian-58     Reloadable Card        1004.5 · Reloadable Dr...                       500.00 X                 -2,887.02
06/24/2019 TJ-69         Reloadable Card        1004.5 · Reloadable Dr...                       692.24 X                 -3,579.26
06/24/2019 Tony-71       Reloadable Card        1004.5 · Reloadable Dr...                       650.00 X                 -4,229.26
06/24/2019 Carlos-72     Reloadable Card        1004.5 · Reloadable Dr...                       100.00 X                 -4,329.26
06/24/2019 Travis-84     Reloadable Card        1004.5 · Reloadable Dr...                       176.00 X                 -4,505.26
06/25/2019                                      1499 · Undeposited Fu...    Deposit                    X    25,000.00    20,494.74
06/25/2019 A             Meyers Truck Service   7400 · Repairs & Main... Withdrawal De...       523.51 X                 19,971.23
06/25/2019 Adrian-58     Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 19,371.23
06/25/2019 Mike-63       Reloadable Card        1004.5 · Reloadable Dr...                        30.00 X                 19,341.23
06/25/2019 Rod-65        Reloadable Card        1004.5 · Reloadable Dr...                       576.00 X                 18,765.23
06/25/2019 Sabrina-67    Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 18,165.23
06/25/2019 TJ 69         Reloadable Card        1004.5 · Reloadable Dr...                       500.00 X                 17,665.23
06/25/2019 Carlos-72     Reloadable Card        1004.5 · Reloadable Dr...                       100.00 X                 17,565.23
06/25/2019 Joe-80        Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 16,965.23
06/25/2019 Joe-80        Reloadable Card        1004.5 · Reloadable Dr...                       239.59 X                 16,725.64
06/25/2019 Travis-84     Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 16,125.64
06/25/2019 Travis-84     Reloadable Card        1004.5 · Reloadable Dr...                       652.00 X                 15,473.64
06/25/2019 Scott 87      Reloadable Card        1004.5 · Reloadable Dr...                        50.00 X                 15,423.64
06/25/2019 Kris-88       Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 14,823.64
06/25/2019 A5458745      Maverick               7150 · Pickup Fuel Ex...    Withdrawal De...     33.79 X                 14,789.85
06/26/2019 A             Quickbooks             7138 · Office:Compute...                        252.36 X                 14,537.49
06/26/2019 Adrian-58     Reloadable Card        1004.5 · Reloadable Dr...                       146.00 X                 14,391.49
06/26/2019 Rod-65        Reloadable Card        1004.5 · Reloadable Dr...                       600.00 X                 13,791.49
06/26/2019 Sabrina-67    Reloadable Card        1004.5 · Reloadable Dr...                       300.00 X                 13,491.49
06/26/2019 Sabrina-67    Reloadable Card        1004.5 · Reloadable Dr...                       300.00 X                 13,191.49
06/26/2019 TJ-69         Reloadable Card        1004.5 · Reloadable Dr...                       400.00 X                 12,791.49
06/26/2019 TJ-69         Reloadable Card        1004.5 · Reloadable Dr...                       250.00 X                 12,541.49
06/26/2019 Tony-71       Reloadable Card        1004.5 · Reloadable Dr...                       500.00 X                 12,041.49
06/26/2019 Carlos-72     Reloadable Card        1004.5 · Reloadable Dr...                       400.00 X                 11,641.49
06/26/2019 Joe-80        Reloadable Card        1004.5 · Reloadable Dr...                       500.00 X                 11,141.49
06/26/2019 Joe-80        Reloadable Card        1004.5 · Reloadable Dr...                       147.00 X                 10,994.49
06/26/2019 Scott-87      Reloadable Card        1004.5 · Reloadable Dr...                       400.00 X                 10,594.49
                                                                  Page 7
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                    Desc Main
                                                    Document     Page 35 of 44
                                                         Ryan Hinton, Inc.                                           7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date         Number      Payee                    Account                      Memo               Payment C      Deposit      Balance


06/26/2019 Kris-88       Reloadable Card          1004.5 · Reloadable Dr...                        145.00 X                  10,449.49
06/26/2019 A42461        Walmart                  7150 · Pickup Fuel Ex...                          38.23 X                  10,411.26
06/26/2019 A246541       Dat Solutions            7138 · Office:Compute... Load Board              249.00 X                  10,162.26
06/26/2019 A6543247      Walmart                  7150 · Pickup Fuel Ex...                          32.76 X                  10,129.50
06/27/2019                                        1499 · Undeposited Fu...     Deposit                      X   12,000.00    22,129.50
06/27/2019 Adrian-58     Reloadable Card          1004.5 · Reloadable Dr...                        428.00 X                  21,701.50
06/27/2019 Rod-65        Reloadable Card          1004.5 · Reloadable Dr...                        150.00 X                  21,551.50
06/27/2019 Carlos-72     Reloadable Card          1004.5 · Reloadable Dr...                        404.00 X                  21,147.50
06/27/2019 Travis-84     Reloadable Card          1004.5 · Reloadable Dr...                        600.00 X                  20,547.50
06/27/2019 Kris-88       Reloadable Card          1004.5 · Reloadable Dr...                        200.00 X                  20,347.50
06/28/2019 75-Perry      Transfer                 1004.5 · Reloadable Dr...                                 X        0.50    20,348.00
06/28/2019 Adrian-58     Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  19,848.00
06/28/2019 Adrian-58     Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  19,348.00
06/28/2019 Rod-65        Reloadable Card          1004.5 · Reloadable Dr...                        650.00 X                  18,698.00
06/28/2019 Rod-65        Reloadable Card          1004.5 · Reloadable Dr...                        300.00 X                  18,398.00
06/28/2019 Sabrina-67    Reloadable Card          1004.5 · Reloadable Dr...                        300.00 X                  18,098.00
06/28/2019 Sabrina-67    Reloadable Card          1004.5 · Reloadable Dr...                        104.00 X                  17,994.00
06/28/2019 Tj-69         Reloadable Card          1004.5 · Reloadable Dr...                        295.33 X                  17,698.67
06/28/2019 TJ-69         Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  17,198.67
06/28/2019 71-Tony       Reloadable Card          1004.5 · Reloadable Dr...                        100.00 X                  17,098.67
06/28/2019 Carlos-72     Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  16,598.67
06/28/2019 Carlos-72     Reloadable Card          1004.5 · Reloadable Dr...                        432.93 X                  16,165.74
06/28/2019 Joe-80        Reloadable Card          1004.5 · Reloadable Dr...                        600.00 X                  15,565.74
06/28/2019 Travis-84     Reloadable Card          1004.5 · Reloadable Dr...                        400.00 X                  15,165.74
06/28/2019 sCOTT-87      Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  14,665.74
06/28/2019 Kris-88       Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  14,165.74
06/28/2019 5207          Brotherhood of the 5th   7850 · Donations & Co... 2019 Feathville...      100.00                    14,065.74
06/28/2019 A56495        Fred Meyers              7150 · Pickup Fuel Ex...                          75.30 X                  13,990.44
06/28/2019 A67434        Maverick                 -split-                                           27.32 X                  13,963.12
06/28/2019 A549871       CCRI                     7300 · Legal Fees                                  2.00 X                  13,961.12
06/28/2019 A4657436      Reloadable Card          7150 · Pickup Fuel Ex...                          46.39 X                  13,914.73
06/29/2019 Joe-80        Reloadable Card          1004.5 · Reloadable Dr...                        600.00 X                  13,314.73
06/29/2019 Travis-84     Reloadable Card          1004.5 · Reloadable Dr...                        300.00 X                  13,014.73
06/30/2019 A             Valley Country Store     7175 · Truck Expense:...                         361.09 X                  12,653.64
06/30/2019 Fees          Mountain America B...    7185 · Bank Charges          Check withdra...      5.00 X                  12,648.64
06/30/2019 Adrian-58     Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  12,148.64
06/30/2019 Adrian-58     Reloadable Card          1004.5 · Reloadable Dr...                        500.01 X                  11,648.63
06/30/2019 Adrian-59     Slice                    7151 · Meals & Enterta...                         47.59 X                  11,601.04
06/30/2019 Carlos-72     Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  11,101.04
06/30/2019 Joe-80        Reloadable Card          1004.5 · Reloadable Dr...                        500.00 X                  10,601.04
                                                                      Page 8
        Case 19-40481-JDP                  Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04   Desc Main
                                                    Document     Page 36 of 44
                                                         Ryan Hinton, Inc.                         7/23/2019 4:52 PM
Register: 1004 · Mountain America - 1076
From 05/21/2019 through 06/30/2019
Sorted by: Date, Type, Number/Ref
Date        Number       Payee                  Account                     Memo   Payment C    Deposit     Balance


06/30/2019 TRAVIS-... Reloadable Card           1004.5 · Reloadable Dr...           400.00 X               10,201.04
06/30/2019 Kris-88       Reloadable Card        1004.5 · Reloadable Dr...           300.00 X                9,901.04




                                                                  Page 9
           Case 19-40481-JDP              Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04                 Desc Main
                                                   Document     Page 37 of 44
    4:23 PM                                             Ryan Hinton, Inc.
    07/08/19                                      Reconciliation Summary
~ . __ _ _ _ _ _ _ _ _1_0_0_4_·_M_o_u_n_ta_in_A_m_e_ri_c_a_-_10_1_&_,_P_er_io_d_E_nd_i_n_g_o_s1_3_01_2_0_19_ _ _ _ _ _ _ _ __

                                                                                      Jun 30, 19
                        Beginning Balance                                                            17,846.77
                             Cleared Transactions
                                Checks and Payments - 213 items                 -118,260. 73
                                Deposits and Credits - 13 items                  108,064.13
                             Total Cleared Transactions                                 -10,196.60
                        Cleared Balance                                                               7,650.17
                             Uncleared Transactions
                               Checks and Payments - 6 items                      -3,519.22
                               Deposits and Credits - 1 item                       5,000.00
                             Total Uncleared Transactions                                 1,480.78
                        Register Balance as of 06/30/2019                                             9,130.95
                             New Transactions
                               Checks and Payments - 28 items                    -11, 122.62
                               Deposits and Credits - 3 items                      7,688.00
                             Total New Transactions                                      -3,434.62
                        Ending Balance                                                                5,696.33




                                                                                                                         Page1
           Case 19-40481-JDP               Doc 72        Filed 07/24/19 Entered 07/24/19 17:09:04                 Desc Main
                                                        Document     Page 38 of 44
4:23 PM                                                      Ryan Hinton, Inc.
    07/08/19                                               Reconciliation Detail
                                      1004 • Mountain America -1076, Period Ending 06/30/2019
~

                      Type              Date            Num               Name              Cir   Amount          Balance
               Beginning Balance                                                                                     17,846.77
                     Cleared Transactions
                         Checks and Payments - 213   items
               Bill Pmt -Check       05/01/2019        5158       Giles & Meyers Farms      X        -3,405.60        -3,405.60
               Bill Pmt -Check       05/29/2019        5181       Jack's Tire & Oil         X        -4,371.98        -7,777.58
               Check                 06/01/2019        89-Chip    Reloadable Card           X        -1,000.00        -8,777.58
               Check                 06/01/2019        72-Ca...   Reloadable Card           X        -1,000.00        -9,777.58
               Check                 06/01/2019        87-Scott   Reloadable Card           X          -500.00       -10,277.58
               Check                 06/01/2019        65-Rod     Reloadable Card           X          -304.00       -10,581.58
               Check                 06/02/2019       58-Adr...   Reloadable Carel          X          -700.00       -11,281.58
               Check                 06/02/2019       80-Joe      Reloadable Card           X          -600.00       -11,881.58
               Check                 06/02/2019       65-Rod      Reloadable Card           X          -500.00       -12,381.58
               Check                 06/02/2019       88-Kel...   Reloadable Card           X          -500.00       -12,881.58
               Check                 06/02/2019       A4967 ...   Valley Country Store      X          -440.00       -13,321.58
               Check                 06/02/2019       69-TJ       Reloadable Card           X          -150.00      -13,471.58
               Check                 06/03/2019       71-Tony     Reloadable Card           X          -600.00      -14,071.58
               Check                 06/03/2019       63-Fish     Reloadable Card           X          -500.00      -14,571.58
               Check                 06/03/2019       69-TJ       Reloadable Card           X          -500.00      -15,071.58
               Check                 06/03/2019       71-Tony     Reloadable Card           X          -150.00      -15,221.58
               Check                 06/03/2019       76-Quirk    Reloadable Card           X          -150.00      -15,371.58
               Check                 06/03/2019       A5498 ...   Phillips66                X           -87.08      -15,458.66
               Check                 06/04/2019       5184        Hill, Sabrina S           X          -246.78      -15,705.44
               Check                 06/04/2019       5185        Keller, Kris J            X          -111.33      -15,816.77
               Check                 06/04/2019       A2552 ...   Fred Meyers               X            -98.61     -15,915.38
               Check                 06/04/2019       A4697 ...   Fred Meyers               X            -91.50     -16,006.88
               Check                 06/04/2019       5183        Montano, Carlos A         X            -42.65     -16,049.53
               Check                 06/05/2019       71-Tony     Reloadable Card           X          -300.00      -16,349.53
               Check                 06/05/2019       87-Scott    Reloadable Card           X          -141.00      -16,490.53
               Check                 06/05/2019       A5152 ...   Oregon DOT                X            -30.00     -16,520.53
               Check                 06/05/2019       A1552 ...   Idaho Department of...    X            -28.00     -16,548.53
               Check                 06/05/2019       A60321      Taxation & Revenue        X            -21.55     -16,570.08
               Check                 06/06/2019       5182        Idaho Department of...    X       -17,418.11      -33,988.19
               Check                 06/06/2019       A5116 ...   IRS USATaxpymt            X        -1,008.34      -34,996.53
               Check                 06/06/2019       65-Rod      Reloadable Card           X          -715.00      -35,711.53
               Check                 06/06/2019       76-Quirk    Reloadable Card           X          -600.00      -36,311.53
               Check                 06/06/2019       A5245 ...   Verizon Wireless          X          -533.14      -36,844.67
               Check                 06/06/2019       58-Adr...   Reloadable Card           X          -500.00      -37,344.67
               Check                 06/06/2019       72-Ca ...   Reloadable Card           X          -400.00      -37,744.67
               Check                 06/06/2019       A5498 ...   Fast Glass                X          -350.60      -38,095.27
               Check                 06/06/2019       A5498 ...   Oat Solutions             X          -240.97      -38,336.24
               Paycheck              06/07/2019       5189        Alvarado-Varela, Ad ...   X        -2,306.41      -40,642.65
               Paycheck              06/07/2019       5204        Zeller, Travis D          X        -2,254.82      -42,897.47
               Paycheck              06/07/2019       5201        Schoolcraft, Scott T      X        -2,127.97      -45,025.44
               Paycheck              06/07/2019       5197        Marlow, Anthony L         X        -1,985.40      -47,010.84
               Paycheck              06/07/2019       5196        Keller, Kris J            X        -1,866.19      -48,877.03
               Paycheck              06/07/2019       5190        Fish, Michael J           X        -1,810.43      -50,687.46
               Paycheck              06/07/2019       5194        Hinton, Travis J          X        -1,803.81      -52,491.27
               Paycheck              06/07/2019       5200        Quirk, Lawrence K         X        -1,694.43      -54,185.70
               Paycheck              06/07/2019       5187        Gilly, Rod L              X        -1,530.70      -55,716.40
               Paycheck              06/07/2019       5199        Perry, Justin S           X        -1,472.61      -57,189.01
               Paycheck              06/07/2019       5188        Hill, Sabrina S           X        -1,220.75      -58,409.76
               Paycheck              06/07/2019       5192        Hancock, Rhonda M         X        -1,067.46      -59,477.22
               Check                 06/07/2019       87-Scott    Reloadable Card           X        -1,000.00      -60,477.22
               Check                 06/07/2019       89-Chip     Reloadable Card           X        -1,000.00      -61,477.22
               Check                 06/07/2019       88-Kel...   Reloadable Card           X        -1,000.00      -62,477.22
               Paycheck              06/07/2019       5193        Hinton, Jennie L          X          -866.80      -63,344.02
               Paycheck              06/07/2019       5195        Hurley, Lori K            X          -802.15      -64,146.17
               Paycheck              06/07/2019       5191        Garcia, Ivan A            X          -415.04      -64,561.21
               Check                 06/07/2019       5186        Hurley, Lori K            X            -50.00     -64,611.21
               Check                 06/07/2019       A5498 ...   D&B Supply                X           -15.89      -64,627.10
               Check                 06/07/2019                   Truck Dues.com            X            -14.99     -64,642.09
               Check                 06/08/2019       58-Adr...   Reloadable Card           X          -600.00      -65,242.09
               Check                 06/09/2019       84-Zel...   Reloadable Card           X          -529.00      -65,771.09
               Check                 06/09/2019       88-Kel...   Reloadable Card           X          -166.00      -65,937.09
               Check                 06/09/2019       58-Adr...   Reloadable Carel          X          -136.00      -66,073.09
               Check                 06/09/2019       88-Kel...   Reloadable Card           X           -99.48      -66,172.57
               Check                 06/09/2019       A5498...    Steve's                   X           -51.20      -66,223.77
               Check                 06/09/2019       89-Chip     Reloadable Carel          X           -32.00      -66,255.77

                                                                                                                                  Page1
          Case 19-40481-JDP         Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04              Desc Main
                                             Document     Page 39 of 44
4:23 PM                                           Ryan Hinton, Inc.
07/08/19                                       Reconciliation Detail
                               1004 · Mountain America -1076, Period Ending 06/30/2019
~
                  Type           Date        Num              Name             Cir   Amount         Balance
           Check             06/10/2019   71-Tony      Reloadable Card         X          -250.00      -66,505.77
           Check             06/10/2019   Bank         Mountain America B...   X          -150.00      -66,655.77
           Check             06/10/2019                GHC Labs                X          -104.50      -66,760.27
           Check             06/11/2019   Kris         Reloadable Card         X          -800.00      -67,560.27
           Check             06/11/2019   72-Ca...     Reloadable Card         X          -600.00      -68,160.27
           Check             06/11/2019   66-Rod       Reloadable Card         X          -600.00      -68,760.27
           Check             06/11/2019   58-Adr...    Reloadable Card         X          -500.00      -69,260.27
           Check             06/11/2019   84-Zel...    Reloadable Card         X          -500.00      -69,760.27
           Check             06/11/2019                Fast Glass              X          -170.00      -69,930.27
           Check             06/11/2019   A54971       Truckstop.com           X          -149.00      -70,079.27
           Check             06/11/2019   A5465 ...    Fred Meyers             X           -86.50      -70,165.77
           Check             06/11/2019   5226         Buffalo Wild Wings      X           -30.41      -70,196.18
           Check             06/11/2019                Norms Cafe              X           -21.31      -70,217.49
           Check             06/11/2019                Mr. Wash                X           -14.95      -70,232.44
           Check             06/12/2019   A4158 ...    Jack's Tire & Oil       X        -1,197.25      -71,429.69
           Check             06/12/2019   80-Joe       Reloadable Card         X          -500.00      -71,929.69
           Check             06/12/2019   71-Tony      Reloadable Card         X          -500.00      -72,429.69
           Check             06/12/2019   89-Chip      Reloadable Card         X          -291.90      -72,721.59
           Check             06/12/2019   88-Kel...    Reloadable Card         X          -252.13      -72,973.72
           Check             06/12/2019   58-Adr...    Reloadable Card         X          -201.06      -73,174.78
           Check             06/12/2019   65-Rod       Reloadable Card         X          -100.00      -73,274.78
           Check             06/12/2019   A5214 ...    T & TCafe               X           -26.54      -73,301.32
           Check             06/13/2019   72-Ca...     Reloadable Card         X          -500.00      -73,801.32
           Check             06/13/2019   A4586 ...    Walmart*                X           -44.46      -73,845.78
           Check             06/14/2019   BO-Joe       Reloadable Card         X          -700.00      -74,545.78
           Check             06/14/2019   65-Rod       Reloadable Card         X          -700.00      -75,245.78
           Check             06/14/2019   84-Zel...    Reloadable Card         X          -555.00      -75,800.78
           Check             06/14/2019   87-Scott     Reloadable Card         X          -500.00      -76,300.78
           Check             06/14/2019   71-Tony      Reloadable Card         X          -500.00      -76,800.78
           Check             06/14/2019   89-Chip      Reloadable Card         X          -400.00      -n,200.18
           Check             06/14/2019   58-Adr...    Reloadable Card         X          -357.00      -n,557.78
           Check             06/14/2019   75-Perry     Reloadable Card         X          -250.00      -77,807.78
           Check             06/14/2019   84-Zel...    Reloadable Card         X          -228.91      -78,036.69
           Check             06/14/2019   A5452 ...    Jack's Tire & Oil       X          -210.30      -78,246.99
           Check             06/14/2019   A5212        Fast Glass              X          -200.00      -78,446.99
           Check             06/14/2019   89-Chip      Reloadable Card         X          -185.00      -78,631.99
           Check             06/14/2019   65-Rod       Reloadable Card         X          -100.00      -78,731.99
           Check             06/14/2019   89-Chip      Reloadable Card         X          -100.00      -78,831.99
           Check             06/14/2019   87-Scott     Reloadable Card         X          -100.00      -78,931.99
           Check             06/14/2019   A5431 ...    Valley Wide             X           -90.93      -79,022.92
           Check             06/14/2019   A5464 ...    Jack's Tire & Oil       X           -62.00      -79,084.92
           Check             06/14/2019   88-Kel...    Reloadable Card         X           -46.45      -79, 131.37
           Check             06/14/2019   84-Zel...    Reloadable Card         X           -39.00      -79,170.37
           Check             06/14/2019   Stp          Mountain America B...   X           -20.00      -79,190.37
           Check             06/14/2019   A5441 ...    Parking                 X            -9.00      -79,199.37
           Check             06/15/2019   A5432 ...    Jack's Tire & Oil       X         -859.41       -80,058.78
           Check             06/15/2019   A5432 ...    Chevron Stop N Go       X          -16.55       -80,075.33
           Check             06/17/2019   88-Kel ...   Reloadable Card         X         -600.00       -80,675.33
           Check             06/17/2019   63-Fish      Reloadable Card         X         -500.00       -81,175.33
           Check             06/17/2019   87-Scott     Reloadable Card         X         -500.00       -81,675.33
           Check             06/17/2019   71-Tony      Reloadable Card         X         -400.00       -82,075.33
           Bill Pmt -Check   06/18/2019   A5474 ...    FasTrak                 X         -204.00       -82,279.33
           Check             06/18/2019   87-Scott     Reloadable Card         X         -100.00       -82,379.33
           Check             06/18/2019   A54974       Hansen Quick Stop       X          -72.47       -82,451.80
           Check             06/18/2019   A4541 ...    Walmart*                X          -63.53       -82,515.33
           Check             06/18/2019   A4541 ...    Oasis Stop N Go         X          -20.52       -82,535.85
           Check             06/19/2019   72-Ca ...    Reloadable Card         X         -700.00       -83,235.85
           Check             06/19/2019   89-Chip      Reloadable Card         X         -600.00       -83,835.85
           Check             06/19/2019   84-Zel...    Reloadable Card         X         -600.00       -84,435.85
           Check             06/19/2019   58-Adr...    Reloadable Card         X         -500.00       -84,935.85
           Check             06/19/2019   67-Hill      Reloadable Card         X         -500.00       -85,435.85
           Check             06/19/2019   65-Rod       Reloadable Card         X         -400.00       -85,835.85
           Check             06/20/2019   72-Ca ...    Reloadable Card         X         -500.00       -86,335.85
           Check             06/20/2019   80-Joe       Reloadable Card         X         -500.00       -86,835.85
           Check             06/20/2019   67-Hill      Reloadable Card         X         -500.00       -87,335.85
           Check             06/20/2019   71-Tony      Reloadable Card         X         -500.00       -87,835.85
           Check             06/20/2019   69-TJ        Reloadable Card         X         -500.00       -88,335.85
           Check             06/20/2019   65-Rod       Reloadable Card         X         -500.00       -88,835.85

                                                                                                                     Page2
            Case 19-40481-JDP       Doc 72    Filed 07/24/19 Entered 07/24/19 17:09:04               Desc Main
                                             Document     Page 40 of 44
     4:23 PM                                      Ryan Hinton, Inc.
     07/08/19                                  Reconciliation Detail
~                              1004 • Mountain America -1076, Period Ending 06/30/2019

                      Type       Date        Num              Name             Cir   Amount          Balance
                Check        06/20/2019   A8547 ...    Valley Co-op            X           -38.19       -88,874.04
                Check        06/20/2019   Over         Mountain America B...   X           -25.00       -88,899.04
                Paycheck     06/21/2019   5206         Voshell, Charles        X        -1,930.13       -90,829.17
                Check        06/21/2019   Kris-88      Reloadable Card         X        -1,000.00       -91,829.17
                Check        06/21/2019   Travis...    Reloadable Card         X          -600.00       -92,429.17
                Check        06/21/2019   Adrian ...   Reloadable Card         X          -371.00       -92,800.17
                Check        06/21/2019   joe-80       Reloadable Card         X          -174.00       -92,974.17
                Check        06/21/2019   adrian ...   Reloadable Card         X           -99.12       -93,073.29
                Check        06/21/2019   A54314       Hansen Quick Stop       X           -75.00       -93,148.29
                Check        06/22/2019   Scott-87     Reloadable Card         X          -500.00       -93,648.29
                Check        06/23/2019   Adrian ...   Reloadable Card         X          -500.00       -94,148.29
                Check        06/24/2019   TJ-69        Reloadable Card         X          -692.24       -94,840.53
                Check        06/24/2019   Tony-71      Reloadable Card         X          -650.00       -95,490.53
                Check        06/24/2019   Travis...    Reloadable Card         X          -176.00       -95,666.53
                Check        06/24/2019   Carlos...    Reloadable Card         X          -100.00       -95,766.53
                Check        06/25/2019   Travis...    Reloadable Card         X          -652.00       -96,418.53
                Check        06/25/2019   Adrian ...   Reloadable Card         X          -600.00       -97,018.53
                Check        06/25/2019   Sabrin ...   Reloadable Card         X          -600.00       -97,618.53
                Check        06/25/2019   Kris-88      Reloadable Card         X          -600.00       -98,218.53
                Check        06/25/2019   Joe-80       Reloadable Card         X          -600.00       -98,818.53
                Check        06/25/2019   Travis...    Reloadable Card         X          -600.00       -99,418.53
                Check        06/25/2019   Rod-65       Reloadable Card         X          -576.00       -99,994.53
                Check        06/25/2019   A            Meyers Truck Service    X          -523.51      -100,518.04
                Check        06/25/2019   TJ69         Reloadable Card         X          -500.00      -101,018.04
                Check        06/25/2019   Joe-80       Reloadable Card         X          -239.59      -101,257.63
                Check        06/25/2019   Carlos...    Reloadable Card         X          -100.00      -101,357.63
                Check        06/25/2019   Scott 87     Reloadable Card         X           -50.00      -101,407.63
                Check        06/25/2019   A5458 ...    Maverick                X           -33.79      -101,441.42
                Check        06/25/2019   Mike-63      Reloadable Card         X           -30.00      -101,471.42
-~              Check        06/26/2019   Rod-65       Reloadable Card         X          -600.00      -102,071.42
                Check        06/26/2019   Joe-80       Reloadable Card         X          -500.00      -102,571.42
                Check        06/26/2019   Tony-71      Reloadable Card         X          -500.00      -103,071.42
                Check        06/26/2019   Scott-87     Reloadable Card         X          -400.00      -103,471.42
                Check        06/26/2019   TJ-69        Reloadable Card         X          -400.00      -103,871.42
                Check        06/26/2019   Carlos...    Reloadable Card         X          -400.00      -104,271.42
                Check        06/26/2019   Sabrin ...   Reloadable Card         X          -300.00      -104,571.42
                Check        06/26/2019   Sabrin ...   Reloadable Card         X          -300.00      -104,871.42
                Check        06/26/2019   A            Quickbooks              X          -252.36      -105, 123.78
                Check        06/26/2019   TJ-69        Reloadable Card         X          -250.00      -105,373.78
                Check        06/26/2019   A2465 ...    Dat Solutions           X          -249.00      -105,622.78
                Check        06/26/2019   Joe-80       Reloadable Card         X          -147.00      -105,769.78
                Check        06/26/2019   Adrian ...   Reloadable Card         X          -146.00      -105,915.78
                Check        06/26/2019   Kris-88      Reloadable Card         X          -145.00      -106,060.78
                Check        06/26/2019   A42461       Walmart                 X           -38.23      -106,099.01
                Check        06/26/2019   A6543 ...    Walmart                 X           -32.76      -106,131.77
                Check        06/27/2019   Travis...    Reloadable Card         X          -600.00      -106,731.77
                Check        06/27/2019   Adrian ...   Reloadable Card         X          -428.00      -107,159.77
                Check        06/27/2019   Carlos...    Reloadable Card         X          -404.00      -107,563.77
                Check        06/27/2019   Kris-88      Reloadable Card         X          -200.00      -107,763.77
                Check        06/27/2019   Rod-65       Reloadable Card         X          -150.00      -107,913.77
                Check        06/28/2019   Rod-65       Reloadable Card         X          -650.00      -108,563.77
                Check        06/28/2019   Joe-BO       Reloadable Card         X          -600.00      -109,163.77
                Check        06/28/2019   Kris-88      Reloadable Card         X          -500.00      -109,663.77
                Check        06/28/2019   Carlos...    Reloadable Card         X          -500.00      -110, 163.77
                Check        06/28/2019   sCOT...      Reloadable Card         X          -500.00      -110,663.77
                Check        06/28/2019   Adrian ...   Reloadable Card         X          -500.00      -111, 163.77
                Check        06/28/2019   TJ-69        Reloadable Card         X          -500.00      -111,663.77
                Check        06/28/2019   Adrian ...   Reloadable Card         X          -500.00      -112, 163.77
                Check        06/28/2019   Carlos...    Reloadable Card         X          -432.93      -112,596.70
                Check        06/28/2019   Travis...    Reloadable Card         X          -400.00      -112,996.70
                Check        06/28/2019   Sabrin ...   Reloadable Card         X          -300.00      -113,296.70
                Check        06/28/2019   Rod-65       Reloadable Card         X          -300.00.     -113,596.70
                Check        06/28/2019   Tj-69        Reloadable Card         X          -295.33      -113,892.03
                Check        06/28/2019   Sabrin ...   Reloadable Card         X          -104.00      -113,996.03
                Check        06/28/2019   71-Tony      Reloadable Card         X          -100.00      -114,096.03
                Check        06/28/2019   A56495       Fred Meyers             X           -75.30      -114, 171.33
                Check        06/28/2019   A4657 ...    Reloadable Card         X           -46.39      -114,217.72
                Check        06/28/2019   A67434       Maverick                X           -27.32      -114,245.04

                                                                                                                      Page3
           Case 19-40481-JDP                    Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04                Desc Main
                                                            Document     Page 41 of 44
4:23 PM                                                          Ryan Hinton, Inc.
    07/08/19                                                   Reconciliation Detail
~
                                          1004 •. Mountain America - 1076, Period Ending 06/30/2019

                         Type               Date            Num                Name             Cir   Amount         Balance
               Check                    06/28/2019        A5498 ...    CCRI                     X            -2.00     -114,247.04
               Check                    06/29/2019        Joe-80       Reloadable Card          X          -600.00     -114,847.04
               Check                    06/29/2019        Travis ...   Reloadable Card          X          -300.00     -115,147.04
               Check                    06/30/2019        Adrian ...   Reloadable Card          X          -500.01     -115,647.05
               Check                    06/30/2019        Joe-80       Reloadable Card          X          -500.00     -116,147.05
               Check                    06/30/2019        Adrian ...   Reloadable Card          X          -500.00     -116,647.05
               Check                    06/30/2019        Carlos ...   Reloadable Card          X          -500.00     -117,147.05
               Check                    06/30/2019        TRAVI ...    Reloadable Card          X          -400.00     -117,547.05
               Check                    06/30/2019        A            Valley Country Store     X          -361.09     -117,908.14
               Check                    06/30/2019        Kris-88      Reloadable Card          X          -300.00     -118,208.14
               Check                    06/30/2019        Adrian ...   Slice                    X           -47.59     -118,255. 73
               Check                    06/30/2019        Fees         Mountain America B...    X            -5.00     -118,260. 73

                          Total Checks and Payments                                                    -118,260.73     -118,260. 73

                          Deposits and Credits - 13 items
               Check                  06/04/2019                       Ryan Hinton Inc          X           419.08         419.08
               Check                  06/04/2019        0996           Ryan Hinton Inc          X        20,000.00      20,419.08
               Deposit                06/06/2019                                                X         6,584.83      27,003.91
               Check                  06/07/2019        998            Mountain America B...    X        13,000.00      40,003.91
               Check                  06/08/2019        15000          Ryan Hinton Inc          X         3,000.00      43,003.91
               Check                  06/11/2019        15002          Mountain America B...    X        10,000.00      53,003.91
               Deposit                06/12/2019                                                X         8,362.72      61,366.63
               Deposit                06/17/2019                                                X         4,000.00      65,366.63
               Check                  06/19/2019        15011          Mountain America B...    X         5,000.00      70,366.63
               Check                  06/21/2019        88-Scott       Transfer                 X           697.00      71,063.63
               Deposit                06/25/2019                                                X        25,000.00      96,063.63
               Deposit                06/27/2019                                                X        12,000.00     108,063.63
               Check                  06/28/2019        75-Perry       Transfer                 X             0.50     108,064.13

                          Total Deposits and Credits                                                    108,064.13     108,064.13

                    Total Cleared Transactions                                                          -10,196.60      -10,196.60

               Cleared Balance                                                                          -10,196.60        7,650.17

                    Uncleared Transactions
                       Checks and Payments - 6 items
               Paycheck            06/07/2019      5198                Montano, Carlos A                 -2,017.53       -2,017.53
               Paycheck            06/07/2019      5202                Thomas, Joe P                       -460.53       -2,478.06
               Check               06/11/2019      5205                Garcia, Ivan A                      -171.07       -2,649.13
               Check               06/24/2019      Phone               Quickbooks                          -165.93       -2,815.06
               Check               06/25/2019      A5458 ...           Les Schwab                          -604.16       -3,419.22
               Check                    06/28/2019        5207         Brotherhood of the 5th   M          -100.00       -3,519.22

                          Total Checks and Payments                                                      -3,519.22       -3,519.22

                          Deposits and Credits - 1 item
               Check                    06/21/2019        15030        Ryan Hinton Inc                    5,000.00        5,000.00

                          Total Deposits and Credits                                                      5,000.00        5,000.00

                    Total Uncleared Transactions                                                          1,480.78        1,480.78

               Register Balance as of 06/30/2019                                                         -8,715.82        9,130.95

                    New Transactions
                      Checks and Payments - 28 items
               Check               07/01/2019     Tony-71              Reloadable Card                   -1,000.00       -1,000.00
               Check               07/01/2019     Kris-88              Reloadable Card·                    -500.00       -1,500.00
               Check               07/01/2019     TJ-69                Reloadable Card                     -500.00       -2,000.00
               Check               07/01/2019     Sabrin ...           Reloadable Card                     -500.00       -2,500.00
               Check               07/01/2019     Mike-63              Reloadable Card                     -200.00       -2,700.00
               Check               07/02/2019     Mike-63              Reloadable Card                   -1,000.00       -3,700.00
               Check               07/02/2019     Carlos ...           Reloadable Card                     -500.00       -4,200.00
               Check               07/02/2019     Rod-65               Reloadable Card                     -200.00       -4,400.00
               Check               07/02/2019     A                    Boise Stagestop                      -75.00       -4,475.00
               Check               07/02/2019     Mike-64              Valley Wide.                         -54.47       -4,529.47
               Check               07/02/2019     A                    Walmart                              -45.98       -4,575.45
               Check               07/03/2019     Carlos ...           Reloadable Card                     -600.00       -5,175.45

                                                                                                                                      Page4
          Case 19-40481-JDP                Doc 72      Filed 07/24/19 Entered 07/24/19 17:09:04         Desc Main
                                                      Document     Page 42 of 44
4:23 PM                                                    Ryan Hinton, Inc.
07/08/19                                               Reconciliation Detail
                                     1004 • Mountain America - 1076, Period Ending 06/30/2019
~

                   Type                Date           Num             Name        Cir   Amount          Balance
           Check                  07/03/2019      Rod-65       Reloadable Card               -550.00        -5,725.45
           Check                  07/03/2019      Mike-63      Reloadable Card               -400.00        -6,125.45
           Check                  07/03/2019      A            Verizon Wireless              -385.98        -6,511.43
           Check                  07/03/2019      Scott-87     Reloadable Card               -300.00        -6,811.43
           Check                  07/03/2019      Sabrin ...   Reloadable Card               -100.00        -6,911.43
           Check                  07/03/2019      A            Valley Wide                    -84.93        -6,996.36
           Check                  07/04/2019      A            Maverick                       -59.92        -7,056.28
           Check                  07/05/2019      Mike-63      Reloadable Card               -500.00        -7,556.28
           Check                  07/05/2019      Tony-71      Reloadable Card               -300.00        -7,856.28
           Check                  07/05/2019      A            Walmart                        -59.19        -7,915.47
           Check                  07/05/2019      A            Phillips 66                    -48.13        -7,963.60
           Check                  07/06/2019      Sabrin ...   Reloadable Card             -1,000.00        -8,963.60
           Check                  07/06/2019      TJ-69        Reloadable Card             -1,000.00        -9,963.60
           Check                  07/06/2019      Joe-80       Reloadable Card               -589.25       -10,552.85
           Check                  07/06/2019      Carlos...    Reloadable Card               -500.00       -11,052.85
           Check                  07/06/2019      A            Valley Wide                    -69.77       -11,122.62

                     Total Checks and Payments                                            -11, 122.62      -11, 122.62

                     Deposits and Credits - 3 items
           Deposit                 07/03/2019                                                 688.00           688.00
           Check                   07/06/2019     15072        Ryan Hinton Inc              4,000.00         4,688.00
           Check                   07/08/2019     15073        Ryan Hinton Inc              3,000.00         7,688.00

                     Total Deposits and Credits                                             7,688.00         7,688.00

                Total New Transactions                                                     -3,434.62        -3,434.62

           Ending Balance                                                                 -12,150.44         5,696.33

~




                                                                                                                         Pages
   Case 19-40481-JDP                  Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04                              Desc Main
                                                  Document     Page 43 of 44



                   CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No._____________________________
                       19-40481                                                          Report Month/Year        June 2019
Debtor_______________________________
                       Ryan Hinton Inc



Reconciliation of Unpaid Post-Petition Taxes
                                              1                          2                         3                         4

                                     Unpaid post-petition       Post-petition taxes         Post-petition tax       Unpaid post-petition
                                      taxes from prior       accrued this month (new      payments made this      taxes at end of reporting
           Type of tax                reporting month              obligations)             reporting month          month (col. 1+2-3)
Federal
Employee income tax withheld                           -                     10,752.00                 7,922.00                   2,830.00
Employee FICA taxes withheld                           -                      8,027.59                 5,641.89                   2,385.70
Employer FICA taxes                                    -                      8,027.59                 5,641.89                   2,385.70
Unemployment taxes                                     -                         18.44                                               18.44
Other:____________________                                                                                                             -
State
Sales, use & excise taxes                              -                                                                               -
Unemployment taxes                                     -                                                                               -
Other:____________________                             -                      3,673.00                                            3,673.00
Local
Personal property taxes                                                                                                                -
Real property taxes                                                                                                                    -
Other:____________________                                                                                                             -
                                                                              Total unpaid post-petition taxes                   11,292.84



Payments to Attorneys and Other Professionals (requires court approval)

                                                                                                                  Balance unpaid at end of
       Professional's name            Type of services       Amount paid this month      Date of court approval     month, net of retainer
       Angstman Johnson              Legal - Bankruptcy      $                  -                  NA              $            42,309.90
         Cooper Norman                  Accounting           $                  -                  NA              $                    -




Payments to Principals of Debtor and Other Insiders (includes officers, directors, shareholders, partners, members,
relatives, etc.)
                                       Position with or                                    Purpose of payment (e.g., wages or salary,
         Payee's name              relationship to Debtor    Amount paid this month        expense reimbursement, loan repayment,
Ryan Hinton                       Owner                      $                  -
Kaleb Hinton                      Owners - Son               $                  -




Insurance Coverage Summary
                                                                                                                   Premium paid through
        Type of insurance             Insurance carrier       Amount of coverage         Policy expiration date           date
Workers' compensation             WCF Insurance                     1,000,000               January 1, 2020           June 30, 2019
General liability                 Western Community                 2,000,000                 June 6, 2020            June 30, 2019
Property (fire, theft, etc.)      Western Community                 1,000,000                 June 6, 2020            June 30, 2019
Vehicle                           Western Community                 1,000,000                 June 6, 2020            June 30, 2019
Other: Trucks                     Freedom Specialty                 1,000,000                June 14, 2020            June 30, 2019
Other: Trailers                   Freedom Specialty                 1,000,000                June 14, 2020            June 30, 2019
If any policies were renewed or replaaced during reporting period, attach new certificate of insurance.


                                                                                                                                   UST-2D
                                                                                                                                Page 1 of 2
United States Trustee-District of Idaho                                                                                      December 2017
    Case 19-40481-JDP                 Doc 72       Filed 07/24/19 Entered 07/24/19 17:09:04                              Desc Main
                                                  Document     Page 44 of 44



                 CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No._____________________________
                   19-40481                                                                     Report Month/YearJune 2019
Debtor_______________________________
                   Ryan Hinton Inc



Accounts Receivable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days          61 to 90 days         Over 90 days        Total at month end
Pre-petition receivables              192,583.18               7,419.12                252.00           1,532,150.72          1,732,405.02
Post-petition receivables              53,085.47                    -                                                            53,085.47
Total                                 245,668.65               7,419.12                252.00           1,532,150.72          1,785,490.49



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days          61 to 90 days         Over 90 days        Total at month end
Trade Payables                            7,995.33                                                                                   7,995.33
Other Payables                                                                                                                            -
Total                                     7,995.33                  -                      -                       -                 7,995.33



Personnel Changes                                                                                      Full-time             Part-time
Number of employees at beginning of month                                                                 27                     0
Number of employees at end of month                                                                       21                     0



Other Information
                                                                                                         Yes                    No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
detailed explanation including the payee, amount paid, and date of court approval.
                                                                                                          X                      ❏
Sale of Assets
Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If
yes, attach a report of sale or settlement statement, or detailed explanation including                   ❏                      X
description of asset sold, purchase, sale price, net proceeds received, and date of court
approval .
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount                 ❏                      X
borrowed, and the date of court approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court during the
reporting period; any unusual or non-recurring accounting transactions that are reported in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.
                              Debtor was authorized to pay pre-petition wages (see document # 8, 37, 41, 61)




                                                                                                                                   UST-2D
United States Trustee-District of Idaho                                                                                         Page 2 of 2
                                                                                                                             December 2017
